Exhibit 10.20

 

CUSTODIAL AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

among

MORTGAGEIT, INC.

as a Seller,

 

MORTGAGEIT HOLDINGS, INC.

as a Seller,

 

MORTGAGEIT SPV I

as Trust,

 

UBS REAL ESTATE SECURITIES INC.,

as UBS

 

and

 

JPMORGAN CHASE BANK,

as the Custodian

 

 

--------------------------------------------------------------------------------

 

 

Dated as of

August 4, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

Definitions

 

 

 

 

Section 2.

Delivery of Documents by Trust.

 

 

 

 

Section 3.

Custodian as Custodian for, and Bailee of, UBS, Assignee and Warehouse Lender.

 

 

 

 

Section 4.

Certification by Custodian; Delivery of Documents.

 

 

 

 

Section 5.

Funding by the Takeout Investor.

 

 

 

 

Section 6.

Default.

 

 

 

 

Section 7.

Access to Documents.

 

 

 

 

Section 8.

Custodian’s Fees and Expenses; Successor Custodian; Standard of Care.

 

 

 

 

Section 9.

Assignment by UBS.

 

 

 

 

Section 10.

Insurance.

 

 

 

 

Section 11.

Representations, Warranties and Covenants.

 

 

 

 

Section 12.

No Adverse Interests.

 

 

 

 

Section 13.

Amendments.

 

 

 

 

Section 14.

Execution in Counterparts.

 

 

 

 

Section 15.

Agreement for Exclusive Benefit of Parties; Assignment.

 

 

 

 

Section 16.

Effect of Invalidity of Provisions.

 

 

 

 

Section 17.

Governing Law.

 

 

 

 

Section 18.

Consent to Service.

 

 

 

 

Section 19.

Submission to Jurisdiction.

 

 

 

 

Section 20.

Jurisdiction Not Exclusive.

 

 

 

 

Section 21.

WAIVER OF JURY TRIAL.

 

 

 

 

Section 22.

Notices.

 

 

--------------------------------------------------------------------------------


 

Section 23.

Certification.

 

 

 

 

Section 24.

Authorized Representatives.

 

 

 

 

Section 25.

Construction.

 

 

 

 

Section 26.

No Recourse.

 

 

Exhibit A

Dry Submission Package

Exhibit B-1 [a04-10312_1ex10d20.htm#ExhibitB1]

Cash Window Submission Package [a04-10312_1ex10d20.htm#ExhibitB1]

Exhibit B-2 [a04-10312_1ex10d20.htm#ExhibitB2]

Freddie Mac Document List [a04-10312_1ex10d20.htm#ExhibitB2]

Exhibit B-3 [a04-10312_1ex10d20.htm#ExhibitB3]

Fannie Mae Document List [a04-10312_1ex10d20.htm#ExhibitB3]

Exhibit B-4 [a04-10312_1ex10d20.htm#ExhibitB4]

Fannie Mae Bailee Letter [a04-10312_1ex10d20.htm#ExhibitB4]

Exhibit C-1 [a04-10312_1ex10d20.htm#ExhibitC1]

Conduit Submission Package [a04-10312_1ex10d20.htm#ExhibitC1]

Exhibit C-2 [a04-10312_1ex10d20.htm#ExhibitC2]

Conduit Bailee Letter [a04-10312_1ex10d20.htm#ExhibitC2]

Exhibit D [a04-10312_1ex10d20.htm#ExhibitD]

Conversion Submission Packages [a04-10312_1ex10d20.htm#ExhibitD]

Exhibit E [a04-10312_1ex10d20.htm#ExhibitE]

Request for Certification [a04-10312_1ex10d20.htm#ExhibitE]

Exhibit F [a04-10312_1ex10d20.htm#ExhibitF]

Document Codes [a04-10312_1ex10d20.htm#ExhibitF]

Exhibit G-1 [a04-10312_1ex10d20.htm#ExhibitG1]

Warehouse Lender’s Release [a04-10312_1ex10d20.htm#ExhibitG1]

Exhibit G-2 [a04-10312_1ex10d20.htm#ExhibitG2]

Warehouse Lender’s Wire Instructions [a04-10312_1ex10d20.htm#ExhibitG2]

Exhibit H-1 [a04-10312_1ex10d20.htm#ExhibitH1]

Trust’s Release [a04-10312_1ex10d20.htm#ExhibitH1]

Exhibit H-2 [a04-10312_1ex10d20.htm#ExhibitH2]

Trust’s Wire Instructions [a04-10312_1ex10d20.htm#ExhibitH2]

Exhibit I-1 [a04-10312_1ex10d20.htm#ExhibitI1]

UBS’s Wire Instructions to Trust [a04-10312_1ex10d20.htm#ExhibitI1]

Exhibit I-2 [a04-10312_1ex10d20.htm#ExhibitI2]

UBS’s Wire Instructions to Custodian [a04-10312_1ex10d20.htm#ExhibitI2]

Exhibit I-3 [a04-10312_1ex10d20.htm#ExhibitI3]

UBS’s Delivery Instructions to Custodian [a04-10312_1ex10d20.htm#ExhibitI3]

Exhibit J [a04-10312_1ex10d20.htm#ExhibitJ]

Notice by Assignee to Custodian of UBS’s Default
[a04-10312_1ex10d20.htm#ExhibitJ]

Exhibit K [a04-10312_1ex10d20.htm#ExhibitK]

Limited Power of Attorney [a04-10312_1ex10d20.htm#ExhibitK]

Exhibit L [a04-10312_1ex10d20.htm#ExhibitL]

Unidentified Mortgage Loans List [a04-10312_1ex10d20.htm#ExhibitL]

Exhibit M [a04-10312_1ex10d20.htm#ExhibitM]

Unidentified/Suspension Mortgage Loan Directive
[a04-10312_1ex10d20.htm#ExhibitM]

Exhibit N [a04-10312_1ex10d20.htm#ExhibitN]

Form of Delivery Instructions [a04-10312_1ex10d20.htm#ExhibitN]

Exhibit O [a04-10312_1ex10d20.htm#ExhibitO]

UBS’s Instructions to Custodian to Destroy Specified Files
[a04-10312_1ex10d20.htm#ExhibitO]

Exhibit P [a04-10312_1ex10d20.htm#ExhibitP]

[Reserved] [a04-10312_1ex10d20.htm#ExhibitP]

Exhibit Q [a04-10312_1ex10d20.htm#ExhibitQ]

Authorized Representatives of UBS [a04-10312_1ex10d20.htm#ExhibitQ]

Exhibit R [a04-10312_1ex10d20.htm#ExhibitR]

Authorized Representatives of Trust [a04-10312_1ex10d20.htm#ExhibitR]

Exhibit S [a04-10312_1ex10d20.htm#ExhibitS]

Authorized Representatives of Custodian [a04-10312_1ex10d20.htm#ExhibitS]

Exhibit T [a04-10312_1ex10d20.htm#ExhibitT]

Authorized Representatives of MortgageIT, Inc. [a04-10312_1ex10d20.htm#ExhibitT]

Exhibit U [a04-10312_1ex10d20.htm#ExhibitU]

Authorized Representatives of MortgageIT Holdings, Inc.
[a04-10312_1ex10d20.htm#ExhibitU]

Schedule A [a04-10312_1ex10d20.htm#ScheduleA]

List of Conduits [a04-10312_1ex10d20.htm#ScheduleA]

 

--------------------------------------------------------------------------------


 

CUSTODIAL AGREEMENT

 

THIS CUSTODIAL AGREEMENT, dated as of the date set forth on the cover page
hereof (as amended, supplemented or otherwise modified from time to time,
“Agreement”), among UBS REAL ESTATE SECURITIES INC., as purchaser under the Loan
Repurchase Agreement, the Loan Purchase Agreement and the Loan Participation
Agreement, and as agent for the purchasers and the noteholders under the Note
Purchase Agreement (“UBS”), JPMORGAN CHASE BANK (“Custodian”), MortgageIT SPV I
(“Trust”), MortgageIT, Inc. (“MortgageIT”) and MortgageIT Holdings, Inc.
(“MortgageIT Holdings” together with MortgageIT, “Sellers” (and each,
individually, “Seller”)).

 

PRELIMINARY STATEMENT

 

Sellers and Trust are parties to a Loan Sale Agreement, dated as of the date
hereof (as amended, supplemented or otherwise modified and in effect from time
to time, the “Loan Sale Agreement”), pursuant to which Sellers have agreed to
sell, and Trust has agreed to purchase, mortgage loans from time to time.

 

Trust acting with respect to the REIT Sub-Trust, UBS, and certain other entities
are parties to a Note Purchase and Security Agreement, dated as of the date
hereof (as amended, supplemented or otherwise modified and in effect from time
to time, the “Note Purchase Agreement”), pursuant to which the Purchasers (as
defined therein)), severally, have agreed, subject to the terms and conditions
of the Note Purchase Agreement, to purchase the Notes issued thereunder by the
REIT Sub-Trust, which will be secured by the REIT Mortgage Loans owned by the
REIT Sub-Trust and will be held from time to time by the Noteholders (as defined
therein).  It is a condition precedent to the effectiveness of the Note Purchase
Agreement that the parties hereto execute and deliver this Custodial Agreement.

 

Trust acting with respect to the TRS Sub-Trust and UBS are parties to a Mortgage
Loan Repurchase Agreement, dated as of the date hereof (as amended, supplemented
or otherwise modified and in effect from time to time, the “Loan Repurchase
Agreement”), a Mortgage Loan Purchase Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified and in effect from time to time, the
“Loan Purchase Agreement”), and a Mortgage Loan Participation Agreement, dated
as of the date hereof (as amended, supplemented or otherwise in effect from time
to time, the “Loan Participation Agreement”) pursuant to which UBS has agreed to
purchase, from time to time, at its sole election from the TRS Sub-Trust, TRS
Mortgage Loans or Participation Certificates (as defined in the Loan
Participation Agreement) evidencing ownership in the TRS Mortgage Loans.

 

UBS desires to have Custodian take possession of the Mortgage Notes evidencing
the Mortgage Loans, along with certain other documents specified herein, as the
custodian for and bailee of UBS or any Assignees in accordance with the terms
and conditions hereof.

 

The parties, intending to be legally bound, agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                            Definitions.  Capitalized
terms used but not defined herein shall have the meanings set forth in the
Definitions List attached as Schedule 1 to the Loan Sale Agreement.  As used in
this Agreement, the following terms shall have the following meanings:

 

“Agency”:  Freddie Mac or Fannie Mae, as applicable.

 

“Applicable Agency Documents”:  The documents listed on Exhibit B-2 or Exhibit
B-3, as applicable.

 

“Applicable Guide”:  With respect to each Takeout Investor the applicable guide
published by such Takeout Investor setting forth the requirements each Mortgage
Loan needs to satisfy in order to be eligible for purchase by such Takeout
Investor, as such guide may be amended or supplemented from time to time.

 

“Assignee”:  With respect to this Agreement and any Mortgage Loan, any assignee
of UBS pursuant to a sale, pledge or rehypothecation of the Mortgage Loan.

 

“Assignment of Mortgage”:  An assignment of the Mortgage, notice of transfer or
equivalent instrument, in recordable form, which when recorded is sufficient
under the laws of the jurisdiction where the related Mortgaged Property is
located to reflect of record the sale of a Mortgage Loan.

 

“Bailee Letter”:  A Fannie Mae Bailee Letter or a Conduit Bailee Letter, as
applicable.

 

“Business Day”:  Any day other than (i) a Saturday, Sunday or other day on which
banks located in the City of New York, New York are authorized or obligated by
law or executive order to be closed, or (ii) any day on which UBS is closed for
business, provided that notice thereof shall have been given not less than seven
calendar days prior to such day.

 

“Cash Window Submission Package”:  The documents listed on Exhibit B-1, which
shall be delivered by Trust, MortgageIT or MortgageIT Holdings to Custodian in
connection with each Cash Window Transaction.

 

“Cash Window Transaction”:  A transaction initiated by UBS’s delivery of a
Request for Certification which identifies Fannie Mae or Freddie Mac as the
Takeout Investor but does not include a Conversion Code.

 

“Certification”:  With respect to a Mortgage Loan, the full performance by
Custodian of the procedures set forth in Sections 4(a) and 4(b).

 

“Certification Code”:  A Mortgage Loan Absentee Code, a Mortgage Loan Approval
Code or a Mortgage Loan Suspension Code.

 

“Certification Report”:  A Request for Certification to which Custodian has
added its Certification Codes and, when a Certification Code indicates
suspension, applicable Exception Codes, and which is transmitted by Custodian to
UBS in an appropriate data layout provided by UBS.

 

2

--------------------------------------------------------------------------------


 

“Commitment”:  A commitment executed by Takeout Investor and MortgageIT on
Takeout Investor’s letterhead evidencing Takeout Investor’s agreement to
purchase one or more Mortgage Loans from MortgageIT and MortgageIT’s agreement
to sell one or more Mortgage Loans to an investor in a forward trade by the
applicable Commitment Expiration Date.

 

“Commitment Expiration Date”:  With respect to any Commitment, the expiration
date thereof.

 

“Conduit”:  Any of the Entities listed on Schedule A, as amended or supplemented
from time to time.

 

“Conduit Bailee Letter”:  The master bailee letter, in the form of Exhibit C-2,
for use by Custodian in connection with the delivery of a Conduit Submission
Package; provided, however, for the purposes of delivering the related Conduit
Submission Package, excluding (i) a copy of the Commitment, (ii) the Warehouse
Lender’s Release or Trust’s Release, as applicable, and (iii) the original
Assignment of Mortgage, in blank, to a Conduit.

 

“Conduit Submission Package”:  The documents listed on Exhibit C-1, which shall
be delivered by Trust, MortgageIT or MortgageIT Holdings to Custodian under the
Conduit Transaction.

 

“Conduit Transaction”:  A transaction initiated by UBS’s delivery of a Request
for Certification which identifies a Conduit as the Takeout Investor but does
not include a Conversion Code.

 

“Confirmation”:  A confirmation confirming a trade between MortgageIT or
MortgageIT Holdings and Takeout Investor.

 

“Conversion Code”:  With respect to a Mortgage Loan, the conversion code set
forth in Part II of Exhibit F, entered by UBS, along with the Program Code, in
the “PROG CODE” column of the related Request for Certification indicating that
(i) such Mortgage Loan was previously acquired by UBS in a Dry Transaction and
(ii) a Conversion Submission Package shall be received by Custodian on the
applicable Delivery Date.

 

“Conversion Submission Package”:  One of the sets of documents listed on Exhibit
D, which shall be delivered by Trust, MortgageIT or MortgageIT Holdings to
Custodian in connection with each Conversion Transaction.

 

“Conversion Transaction”:  With respect to a Mortgage Loan, a transaction
initiated by UBS’s delivery to Custodian of a Request for Certification
containing a Conversion Code.  A Conversion Transaction shall always be preceded
by a Dry Transaction.

 

“Cooperative Apartment”:  A dwelling unit in a multi-dwelling building owned or
leased by a Cooperative Corporation, which unit the Mortgagor has an exclusive
right to occupy pursuant to the terms of a proprietary lease in accordance with
the laws of the state in which the building is located.

 

3

--------------------------------------------------------------------------------


 

“Cooperative Corporation”:  The entity that holds title (fee or an acceptable
leasehold estate) to a Cooperative Apartment and which governs such Cooperative
Apartment, which Cooperative Corporation must qualify as a Cooperative Housing
Corporation under Section 216 of the Code.

 

“Cooperative Loan”:  A Mortgage Loan evidenced by a Mortgage Note and secured by
a first lien against the Cooperative Ownership Interest in a Cooperative
Apartment and by the related Proprietary Lease.

 

“Cooperative Ownership Interest”:  With respect to any Cooperative Loan, the
ownership interest in a single Cooperative Apartment, including (i) the shares
issued by the related Cooperative Corporation, (ii) the leasehold interests in
the Cooperative Apartment and (iii) all attendant right, title, and interest
thereto.

 

“Cumulative Position File”:  A list of all Mortgage Loans held by Custodian on
each day which includes all information which would be on Custodian’s
Certification Report and additionally includes the shipping information for each
Mortgage Loan which has been released from Custodian’s possession (i.e., airbill
number, federal express tracking code or other identifying information).

 

“Custodian”:  JPMorgan Chase Bank, a New York banking corporation, and its
permitted successors hereunder.

 

“Delivery Date”:  With respect to a Mortgage Loan, the date set forth on the
related Request for Certification in the “DELIVERY DATE” column, which shall be
either (1) the Note Purchase Date or (2) the Business Day on which Trust desires
the applicable portion of the related Submission Package be sent by Custodian to
the Takeout Investor, i.e., one Business Day prior to the Business Day on which
Trust desires the applicable portion of the Submission Package to be received by
the Takeout Investor.

 

“Delivery Directive”:  With respect to each Mortgage Loan being offered for sale
or being pledged by Trust to UBS pursuant to a Conduit Transaction or a Cash
Window Transaction, the delivery directive, set forth in Part IV of Exhibit F,
used by UBS in a notice delivered via electronic transmission in the form of
Exhibit M, to direct Custodian to deliver the related Submission Package in
accordance with the Delivery Instructions.

 

“Delivery Instructions”:  With respect to a Mortgage Loan, instructions prepared
by the Administrator, in the form of Exhibit N indicating the address for the
delivery by Custodian of the applicable portion of the related Submission
Package.

 

“Dry Submission Package”:  The documents listed on Exhibit A, which shall be
delivered by Trust or the related Seller to Custodian in connection with each
Dry Transaction.

 

“Dry Transaction”:  A transaction initiated by UBS’s delivery to Custodian of a
Request for Certification, which does not identify a Takeout Investor, and which
does not include a Conversion Code.

 

4

--------------------------------------------------------------------------------


 

“Electronic Agent”:  The electronic agent identified in the Electronic Tracking
Agreement.

 

“Electronic Tracking Agreement”:  The Electronic Tracking Agreement, dated as of
August 4, 2004, among UBS, Trust, MortgageIT, MortgageIT Holdings, an electronic
agent and Mortgage Electronic Registration Systems, Inc., as the same shall be
amended, supplemented or otherwise modified from time to time; provided that if
no Mortgage Loans are or will be MERS Designated Mortgage Loans, all references
herein to the Electronic Tracking Agreement shall be disregarded.

 

“Entity”:  Any individual, corporation, partnership, joint venture, association,
joint stock company, trust (including any beneficiary thereof), unincorporated
organization or government or any agency or political subdivision thereof.

 

“Exception Code”:  Each of the exception codes set forth in Part V of Exhibit F,
placed by Custodian on a Certification Report indicating missing documents,
incomplete documents and deficiencies in documents reviewed by Custodian.

 

“Expected Delivery Date”:  The date identified on a Request for Certification as
the “Expected Delivery Date of Mortgage File”, which shall be the date on which
Trust, MortgageIT or MortgageIT Holdings has informed UBS that a Submission
Package will be received by Custodian from Trust, MortgageIT or MortgageIT
Holdings.

 

“Fannie Mae”:  Fannie Mae, or any successor thereto.

 

“Fannie Mae Bailee Letter”:  The master bailee letter, in the form of Exhibit
B-4, for use by Custodian in connection with the delivery to Fannie Mae of the
Cash Window Submission Package, excluding (i) the original Assignment of
Mortgage, in blank, (ii) the Warehouse Lender’s Release or Trust’s Release, as
applicable, (iii) all modification agreements relating to a Mortgage, (iv) the
Delivery Instructions and (v) a copy of the Commitment.

 

“Fannie Mae Commitment”:  A commitment executed by Fannie Mae and MortgageIT
evidencing Fannie Mae’s agreement to purchase one or more Mortgage Loans from
MortgageIT and MortgageIT’s agreement to sell one or more Mortgage Loans to
Fannie Mae by the applicable Commitment Expiration Date under the Applicable
Guide.

 

“Freddie Mac”:  Freddie Mac or any successor thereto.

 

“Freddie Mac Commitment”:  A commitment executed by Freddie Mac and MortgageIT
evidencing Freddie Mac’s agreement to purchase one or more Mortgage Loans from
MortgageIT and MortgageIT’s agreement to sell one or more Mortgage Loans to
Freddie Mac by the applicable Commitment Expiration Date under the Applicable
Guide.

 

“Hold Directive”:  With respect to each Mortgage Loan being offered by Trust for
sale to UBS pursuant to a Conduit Transaction or a Cash Window Transaction, the
hold directive, set forth in Part IV of Exhibit F, delivered by Trust via
electronic transmission in a notice in the form of Exhibit M to direct Custodian
to continue to hold the related Submission Package.

 

5

--------------------------------------------------------------------------------


 

“HUD”:  The United States Department of Housing and Urban Development or any
successor thereto.

 

“Limited Power of Attorney”:  A limited power of attorney, in the form of
Exhibit K, executed by Trust and delivered to Custodian, authorizing Custodian
to prepare Mortgage Note endorsements in the form indicated thereon.

 

“Loan Participation Agreement”:  The Mortgage Loan Participation Agreement,
dated as of August 4, 2004, among the Trust acting with respect to the TRS
Sub-Trust, as seller, and UBS, as participant, as amended, supplemented or
otherwise modified from time to time.

 

“Loan Identification Data”:  The applicable information regarding a Mortgage
Loan, set forth on a Request for Certification, which shall include UBS’s
reference number, the name of UBS’s applicable program, the Mortgage Loan
number, the MERS Identification Number, the last name of the Mortgagor, the
address of the Mortgaged Property, the face amount of the Mortgage Note, the
number of months to maturity of the Mortgage Loan, and the interest rate borne
by the Mortgage Note and, solely with respect to Cash Window Transactions,
Conduit Transactions and Conversion Transactions, the name of the Takeout
Investor, the sale price of the Mortgage Loan to the Takeout Investor, the
commitment number, the Commitment Expiration Date, the Delivery Date, the
Release Payment, and the name of the Warehouse Lender.

 

“Losses”:  Any and all losses, claims, damages, liabilities or expenses
(including reasonable attorneys’ fees) incurred by any person specified;
provided, however, that “Losses” shall not include losses, claims, damages,
liabilities or expenses which would have been avoided had such person taken
reasonable actions to mitigate such losses, claims, damages, liabilities or
expenses.

 

“MERS Designated Mortgage Loan”:  shall have the meaning assigned to such term
in Section 3 of the Electronic Tracking Agreement; provided that no Mortgage
Loan shall be considered a MERS Designated Mortgage Loan unless an Electronic
Tracking Agreement shall have been entered into.

 

“MERS Identification Number”:  The eighteen digit number permanently assigned to
each MERS Designated Mortgage Loan.

 

“MERS Procedures Manual”:  The MERS Procedures Manual attached as Exhibit B to
the Electronic Tracking Agreement, as it may be amended, supplemented or
otherwise modified from time to time.

 

“MERS Report”:  The schedule listing MERS Designated Mortgage Loans and other
information prepared by the Electronic Agent pursuant to the Electronic Tracking
Agreement.

 

“MERS® System”:  The Electronic Agent’s mortgage electronic registry system, as
more particularly described in the MERS Procedures Manual.

 

6

--------------------------------------------------------------------------------


 

“Mortgage”:  A mortgage, deed of trust or other security instrument creating a 
first or second lien on an estate in fee simple in real property securing a
Mortgage Note.

 

“Mortgage Loan”:  A first or second lien, residential, one-to-four family
mortgage loan originated in accordance with the Underwriting Guidelines that is
subject to this Agreement.  For the purpose of this Agreement, a Mortgage Loan
shall be a REIT Mortgage Loan or a TRS Mortgage Loan, but shall not include a
TRS Mortgage Loan that is subject to the Loan Participation Agreement.

 

“Mortgage Loan Absentee Code”:  The mortgage loan absentee code, set forth in
Part III of Exhibit F, placed by Custodian on a Certification Report to notify
UBS that a Submission Package related to a Mortgage Loan listed on a Request for
Certification is not in Custodian’s possession.

 

“Mortgage Loan Approval Code”:  The mortgage loan approval code, set forth in
Part III of Exhibit F, placed by Custodian on a Certification Report to notify
UBS that Custodian’s review of the applicable items in a Submission Package is
complete and that such items satisfy all the applicable requirements set forth
in Section 4(a) and Section 4(b).

 

“Mortgage Loan Suspension Code”:  The mortgage loan suspension code, set forth
in Part III of Exhibit F, placed by Custodian on a Certification Report to
notify UBS that Custodian’s review of the Submission Package has determined that
one or more of the documents in the Submission Package are missing, incomplete
or incorrect and/or do not satisfy one or more of the requirements set forth in
Section 4(a) or Section 4(b).

 

“Mortgage Note”:  The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage.

 

“Mortgaged Property”:  The real property subject to the lien of the Mortgage
securing a Mortgage Note.

 

“Mortgagor”:  The obligor on a Mortgage Note.

 

“Note Purchase Date”:  With respect to a REIT Mortgage Loan, the date on which a
Note Purchase is made under the Note Purchase Agreement as contemplated in
Section 2 thereto.

 

“Notice of Bailment”:  A notice, in the form of Schedule A to Exhibit B-4 or
C-2, as applicable, delivered by Custodian to Takeout Investor in connection
with each delivery to Takeout Investor of the applicable portion of each
Submission Package.

 

“Officer’s Certificate”:  With respect to MortgageIT or MortgageIT Holdings, a
certificate signed by the Chairman of the Board or the Vice Chairman of the
Board or a President or a Vice President and by the Treasurer or the Secretary
or one of the Assistant Treasurers or Assistant Secretaries of MortgageIT or
MortgageIT Holdings, as applicable, and delivered to UBS as required by this
Agreement.

 

7

--------------------------------------------------------------------------------


 

“Payee Number”:  The code used by Fannie Mae to indicate the wire transfer
instructions that will be used by Fannie Mae to purchase a Mortgage Loan.

 

“Program Code”:  Each of the codes, set forth in Part I of Exhibit F, placed by
UBS in the “PROG CODE” column of a Request for Certification indicating that the
Mortgage Loan is being offered by MortgageIT or MortgageIT Holdings to UBS in a
Dry Transaction, Cash Window Transaction or a Conduit Transaction, as
applicable.

 

“Proprietary Lease”:  With respect to any Cooperative Apartment, a lease or
occupancy agreement between a Cooperative Corporation and a holder of the
related Cooperative Ownership Interest.

 

“Purchase Date”:  With respect to a TRS Mortgage Loan, the date on which UBS
purchases such Mortgage Loan from the TRS Sub-Trust.

 

“Recognition Agreement”:  With respect to any Cooperative Loan, an agreement
between the related Cooperative Corporation and the originator of such Mortgage
Loan to establish the rights of such originator in the related Cooperative
Apartment.

 

“REIT Mortgage Loans”:  The Mortgage Loans sold by MortgageIT Holdings to the
REIT Sub-Trust under the Loan Sale Agreement or transferred into the REIT
Sub-Trust under the Trust Agreement, which are subject to the terms of the Note
Purchase Agreement.

 

“Release Payment”:  The funds referred to in a Warehouse Lender’s Release or
Trust’s Release, as applicable.

 

“Request for Certification”:  A report detailing Loan Identification Data
supplied by MortgageIT or MortgageIT Holdings to UBS, transmitted by UBS to
Custodian either via facsimile in the form of Exhibit E or transmitted
electronically in an appropriate data layout, regarding all Mortgage Loans being
offered for sale or being pledged by Trust to UBS.

 

“Security Agreement”:  With respect to any Cooperative Loan, the agreement
between the owner of the related Cooperative Ownership Interest and the
originator of the related Mortgage Note that defines the terms of the security
interest in such Cooperative Ownership Interest and the related Proprietary
Lease, which shall include any riders, addenda, assumption agreements, or
modifications relating thereto.

 

“Submission Package”:  With respect to each Mortgage Loan, a Dry Submission
Package, a Cash Window Submission Package, a Conduit Submission Package or a
Conversion Submission Package, as applicable.

 

“Successor Servicer”:  An entity with the necessary Agency Approvals, as the
circumstances may require, and designated by UBS, in accordance with the
applicable Servicing Agreement, to replace GMAC Mortgage Corporation as REIT
Servicer under the REIT Servicing Agreement and/or to replace MortgageIT as the
TRS Servicer under the TRS Servicing Agreement.

 

8

--------------------------------------------------------------------------------


 

“Takeout Investor”:  A Person who has entered into an agreement with MortgageIT
to purchase one or more Mortgage Loan on its own behalf or on behalf of a
securitization trust or other securitization vehicle.

 

“TRS Mortgage Loans”:  The Mortgage Loans sold by MortgageIT to the TRS
Sub-Trust under the Loan Sale Agreement, which may become subject to the terms
of the Loan Repurchase Agreement, the Loan Purchase Agreement and/or the Loan
Participation Agreement.

 

“Trust Agreement”:  The Trust Agreement dated as of August 4, 2004, among
MortgageIT, MortgageIT Holdings, and Wilmington Trust Company, as Owner Trustee,
as amended, supplemented or otherwise modified from time to time.

 

“Trust’s Release”:  A letter, in the form of Exhibit H-1, delivered by the
Administrator when no Warehouse Lender has an interest in a Mortgage Loan,
conditionally releasing all of Trust’s right, title and interest in such
Mortgage Loan upon receipt of payment by Trust.

 

“Trust’s Wire Instructions”:  The wire instructions, set forth in a letter in
the form of Exhibit H-2, to be used for the payment of funds to Trust when no
Warehouse Lender has an interest in the Mortgage Loans to which such payment
relates.

 

“UBS”:  UBS Real Estate Securities Inc. and its successors.

 

“UBS’s Wire Instructions to Trust”:  The wire instructions, set forth on Exhibit
I-1, specifying the account which shall be used for the payment of all amounts
due and payable by Trust to UBS hereunder.

 

“UBS’s Payment”:  The amount set forth on the Request for Certification in the
“RELEASE PAYMENT” column.

 

“UBS’s Wire Instructions to Custodian”:  The wire Instructions delivered by UBS
to Custodian, in the form of Exhibit I-2, executed by UBS, receipt of which has
been acknowledged by Custodian specifying the wire address where all funds
received in accordance with UBS’s Wire Instructions to Trust shall be
transferred by Custodian.

 

“Underwriter”:  Any party, including but not limited to a mortgage loan pool
insurer, who underwrites a Mortgage Loan prior to its purchase by UBS.

 

“Underwriter’s Form”:  A Fannie Mae / Freddie Mac Form 1008/1077, HUD 92900WS,
HUD92900.4, VA Form 26-6393, VA Form 26-1866, or a mortgage loan pool insurance
certificate, as applicable, completed by an Underwriter with respect to a
Mortgage Loan, indicating that such Mortgage Loan complies with its underwriting
requirements.

 

“Unidentified/Suspension Mortgage Loan Directive”:  A Delivery Directive or a
Hold Directive, as applicable.

 

“Unidentified Mortgage Loans List”:  A list of Mortgage Loans for which
Custodian has received the related Submission Packages from Trust, MortgageIT or
MortgageIT

 

9

--------------------------------------------------------------------------------


 

Holdings but which have not been identified by UBS in a Request for
Certification.  Such list shall include, with respect to each Mortgage Loan, the
information set forth in Exhibit L.

 

“Warehouse Lender”:  Any lender providing financing (including repurchase
facilities) to either MortgageIT or MortgageIT Holdings in any fractional amount
for the purpose of originating or purchasing Mortgage Loans, which lender has a
security interest in such Mortgage Loans as collateral for the obligations of
MortgageIT or MortgageIT Holdings to such lender; provided, however, that the
Warehouse Lender shall not include UBS.

 

“Warehouse Lender’s Release”:  A letter, in the form of Exhibit G-l, from a
Warehouse Lender to UBS, conditionally releasing all of Warehouse Lender’s
right, title and interest in certain Mortgage Loans identified therein upon
receipt of payment by Warehouse Lender.

 

“Warehouse Lender’s Wire Instructions”:  The wire instructions, set forth in a
letter in the form of Exhibit G-2, from a Warehouse Lender to UBS, setting forth
wire instructions for all amounts due and payable to such Warehouse Lender.

 

Section 2.                                            Delivery of Documents by
Trust.

 

(a)           Trust may, before the first purchase by UBS under any of the
Financing Documents of a Note or Mortgage Loan, as applicable, deliver to
Custodian a Limited Power of Attorney; provided, however, Custodian shall have
no responsibility or obligation to act under such Limited Power of Attorney.


 

(b)           If Trust desires to engage in Cash Window Transactions, prior to
the first such transaction:


 

(i)            relating to a Freddie Mac Commitment, Trust shall deliver to UBS
a copy of (i) Freddie Mac Form 1035 (Custodial Agreement), if applicable, duly
executed by the related custodian and Freddie Mac, (ii) Freddie Mac Form 3
(Summary Agreement) or such other equivalent agreement as is acceptable to UBS,
duly executed by Trust and Freddie Mac, and (iii) Freddie Mac Form 1 (Fixed-Rate
Mortgage Purchase Contract Conventional Home Mortgages - Original Cash) or
Freddie Mac Form 9 (Fixed-Rate Mortgage Purchase Contract Conventional Home
Mortgages – Gold Cash), or Freddie Mac Form 2 (Adjustable Rate Purchase Contract
Conventional Home Mortgages); or


 

(ii)           relating to a Fannie Mae Commitment, Trust shall deliver to UBS a
copy of (i) Fannie Mae Form 2003 (Custodial Agreement) if applicable, duly
executed by the related custodian and Fannie Mae, (ii) Fannie Mae Mortgage
Selling and Servicing Contract, and Fannie Mae Form 482 (Designation of Payee –
Wire Transfer Information), and (iii) either a Standard Mandatory Delivery
Commitment or a Negotiated Mandatory Delivery Commitment or a Negotiated
Market-Rate Standby Commitment.


 

(c)           With respect to each Mortgage Loan being offered for sale or being
pledged to UBS pursuant to (i) a Dry Transaction, (ii) a Cash Window
Transaction, (iii) a Conduit Transaction or (iv) a Conversion Transaction, Trust
shall deliver (or shall cause the related Seller to deliver) to Custodian a
Submission Package on the Expected Delivery Date.  In

 

10

--------------------------------------------------------------------------------


 

no event shall Trust deliver a Submission Package to Custodian later than 12:00
Noon New York City time on the related Delivery Date.


 

Section 3.                                            Custodian as Custodian
for, and Bailee of, UBS, Assignee and Warehouse Lender.

 

(a)           With respect to each Mortgage Note, each Assignment of Mortgage
(except with respect to MERS Designated Mortgage Loans) and all other documents
constituting each Submission Package that are delivered to Custodian or that at
any time come into Custodian’s possession, Custodian, subject to the provisions
of paragraphs (b) and (c) of this Section 3, shall act solely in the capacity of
custodian for, and bailee of, UBS.  Custodian shall, subject to the provisions
of paragraphs (b) and (c) of this Section 3 and except as otherwise required by
Section 4, hold all documents constituting a Submission Package received by it
for the exclusive use and benefit of UBS, and shall make disposition thereof
only in accordance with this Agreement and the directions of UBS; and have no
discretion or authority to act in a manner which is in any respect contrary to
its role as custodian with respect to its obligations to UBS.  Custodian shall
segregate and maintain continuous custody of all documents constituting a
Submission Package received by it in secure and fireproof facilities in
accordance with customary standards for such custody and shall mark its books
and records to indicate that UBS is the owner of the Mortgage Loans and that the
Submission Package is being held for UBS.


 

(b)           UBS hereby notifies Custodian that each Mortgage Loan pledged to
or purchased by UBS shall be promptly assigned by UBS to Assignee, as of the
date of Purchase, as described in Section 9.  Upon notice, in the form of
Exhibit J, by Assignee to Custodian of UBS’s default, Assignee may (i) require
Custodian to act with respect to the related Submission Packages solely in the
capacity of custodian for, and bailee of, Assignee, but nevertheless subject to
and in accordance with the terms of this Agreement, (ii) require Custodian to
hold such Submission Packages for the exclusive use and benefit of Assignee,
(iii) assume the rights of UBS under this Agreement to furnish instructions to
Custodian as to the disposition of such Submission Packages and such rights
shall be exercisable solely by Assignee and (iv) take all such actions under the
Electronic Tracking Agreement which are necessary to effectuate any of the
foregoing.  Custodian shall give Assignee written acknowledgment to the effect
set forth in (i), (ii) and (iii), by executing such notice and returning a copy
thereof to Assignee.  In the event that, prior to receipt of such notice from
Assignee, Custodian delivered any Submission Package to UBS, Takeout Investor or
UBS’s designee, Custodian shall so notify Assignee, and Custodian shall not be
deemed to hold such Submission Package for Assignee unless and until such
Submission Package is redelivered to Custodian.  The failure of Custodian to
give the written acknowledgement referred to above shall not affect the validity
of such assignment, pledge or grant of a security interest.  The effects of
Assignee’s notice to Custodian set forth above shall continue until Custodian is
otherwise notified in writing by Assignee.  The terms of this Agreement shall
not apply to any Submission Package physically delivered by Custodian to
Assignee.

 

(c)           Trust, the related Seller and UBS acknowledge that Warehouse
Lender, if any, identified from time to time in each Warehouse Lender’s Release
to be received by Custodian pursuant to Section 2(c), is a warehouse lender for
such related Seller.  Trust, the related Seller and UBS acknowledge that, in
accordance with the terms of each Warehouse

 

11

--------------------------------------------------------------------------------


 

Lender’s Release to be received by Custodian pursuant to Section 2(c), pursuant
to which each such Warehouse Lender conditionally releases its security interest
in the Mortgage Loan referred to in the related Warehouse Lender’s Release, such
release shall not be effective until the Release Payment is received in
accordance with the Warehouse Lender’s Wire Instructions.  Until receipt of a
Release Payment, the interest of the related Warehouse Lender in a Mortgage Loan
shall continue and remain in full force and effect.

 

(d)           If any additional documents relating to the Submission Package
come into Custodian’s possession, the provisions of paragraphs (a), (b) and (c)
of this Section 3 shall apply to such additional documents in the same manner as
such provisions apply to related Submission Package.


 

(e)           UBS shall notify Custodian on each Business Day, of all Mortgage
Loans purchased by or pledged to UBS on such Business Day which relate to this
Agreement.


 

(f)            On or prior to 7:00 p.m. New York time, Custodian shall deliver
to UBS a Cumulative Position Report reflecting all Mortgage Loans held by
custodian as of such time under this Agreement.


 

Section 4.                                            Certification by
Custodian; Delivery of Documents.

 

(a)           With respect to each Mortgage Loan that shall be pledged or sold
to UBS, UBS shall deliver to Custodian a Request for Certification.  Upon
receipt by Custodian of a Request for Certification, Custodian shall perform the
following procedures with respect to each Mortgage Loan listed on such Request
for Certification:


 

(i)            Custodian shall ascertain whether it is in possession of a
Submission Package for each Mortgage Loan identified on a Request for
Certification.  If Custodian is not in possession of a Submission Package
relating to a Mortgage Loan identified on a Request for Certification, Custodian
shall annotate its Certification Report in the appropriate space provided with a
Mortgage Loan Absentee Code.  If Custodian is in possession of Submission
Packages delivered by Seller which do not relate to any of the Mortgage Loans
listed on a Request for Certification, Custodian shall generate an Unidentified
Mortgage Loans List and shall deliver such List promptly to UBS.  UBS shall
deliver a copy of such Unidentified Mortgage Loans List to Seller.  No action
shall be taken by Custodian, other than in accordance with Unidentified/
Suspension Mortgage Loan Directive or a notice in the form of Exhibit I 3, with
respect to Mortgage Loans appearing on an Unidentified Mortgage Loans List until
any such Mortgage Loans are included in a Request for Certification.

 

(ii)           With respect to each Request for Certification Custodian shall:

 

(A)          verify the Loan Identification Data appearing in (1) the “LAST
NAME” column by comparing such Loan Identification Data to the information in
the Mortgage Note and Assignment of Mortgage, (2) the “NOTE DATE” (indicating
any Mortgage Note with a date which is greater than 30 days prior with the
appropriate exception code), “FACE AMOUNT”, “# OF MONTHS TO MATURITY” and “NOTE
RATE” columns by comparing such Loan

 

12

--------------------------------------------------------------------------------


 

Identification Data to the information in the Mortgage Note and (3) the “MERS
IDENTIFICATION NUMBER” column by comparing such Loan Identification Data to each
the information in the Mortgage Note;

 

(B)           if the Program Code indicates a Cash Window Transaction, verify
the Loan Identification Data appearing in the “LOAN #” column by comparing the
related information in any of the related Applicable Agency Documents;

 

(C)           if the Program Code indicates a Cash Window Transaction, Conduit
Transaction or Conversion Transaction, verify the Loan Identification Data
appearing in the “TAKEOUT INVESTOR”, “SALE PRICE”, “COMMITMENT #”, and
“COMMITMENT EXPIRATION DATE” columns by comparing such Loan Identification Data
to the information appearing in the Commitment; and

 

(D)          if the Program Code indicates a Cash Window Transaction or a
Conduit Transaction, verify the Loan Identification Data appearing in the
“WAREHOUSE LENDER” column by comparing such Loan Identification Data to the
information appearing in the Warehouse Lender’s Release or Trust’s Release, as
applicable.

 

After applying the applicable procedures set forth in clauses (A), (B) and (C)
above, any discrepancies between the Loan Identification Data and documents
comprising the Submission Package shall be noted by Custodian in the appropriate
column immediately below each item of Loan Identification Data.

 

(b)           With respect to each Request for Certification, following
completion by Custodian of the procedures set forth in Section (4)(a):


 

(i)            Custodian shall review each applicable set of documents
comprising the Submission Package and shall ascertain whether (A) each such
document is in Custodian’s possession, (B) each such document accurately
conforms with the Loan Identification Data set forth in the Request for
Certification or as modified by any notations supplied by Custodian pursuant to
Section 4(a)(ii), (C) each such document appears regular on its face, (D) each
such document in the Submission Package appears on its face to conform to the
requirements of Exhibit A, Exhibit B-l, Exhibit C-1 or Exhibit F, as applicable,
(E) unless the Program Code indicates either a Dry Transaction or a Conversion
Transaction, the Mortgage Loan is listed on a schedule attached to a Warehouse
Lender’s Release or a Trust’s Release as the case may be, (F) either (1) if the
Release Payment is a dollar amount, the amount appearing in the “RELEASE
PAYMENT” column on the Request for Certification is equal to or exceeds the
Release Payment, or (2) if the Program Code indicates either a Dry Transaction
or a Conversion Transaction, or if the Release Payment is a formula, as
indicated in Exhibit G 1, Custodian need not verify the amount, if any,
appearing in the “RELEASE PAYMENT” column and (G) (1) with respect to the wire
transfer instructions as set forth in Freddie Mac Form 987 (Wire Transfer
Authorization for a Cash Warehouse Delivery) such wire transfer instructions are
identical to UBS’s Wire Instructions to Seller or (2) the Payee

 

13

--------------------------------------------------------------------------------


 

Number set forth on Fannie Mae Form 1068 (Fixed-Rate, Graduated-Payment, or
Growing-Equity Mortgage Loan Schedule) or Fannie Mae Form 1069 (Adjustable-Rate
Mortgage Loan Schedule), as applicable, is identical to the Payee Number that
has been identified by UBS in the Request for Certification.


 

(ii)           If Custodian determines that the documents in the Submission
Package and the Mortgage Loan to which they relate conform in all respects with
Section 4(b)(i), Custodian shall so indicate in the space provided in its
Certification Report with a Mortgage Loan Approval Code.  If Custodian
determines that the documents in a Submission Package and the Mortgage Loan to
which they relate conform in all respects with Section 4(b)(i) except that the
endorsement of the Mortgage Note is missing, Custodian may, but shall not be
obligated to, prepare such endorsement pursuant to the Limited Power of
Attorney.  If documents in the Submission Package do not conform in all respects
with Section 4(b)(i) or are missing and/or do not conform, Custodian shall
annotate its Certification Report with a Mortgage Loan Suspension Code followed
by each applicable Exception Code such that UBS is informed of each and every
missing document and/or non-conformity in the space provided in its
Certification Report.


 

(c)           Custodian shall use its reasonable efforts to perform a
Certification with respect to any Submission Package delivered after 12:00 Noon
New York City time and by 5:30 pm on the related Delivery Date for which it has
received a Request for Certification and, upon completion of its Certification,
Custodian shall deliver a Certification Report to UBS.

 

In connection with the delivery of a Submission Package to a Takeout Investor,
all applicable documents comprising a Submission Package relating to Mortgage
Loans (except the related Assignments of Mortgage which shall be retained by
Custodian) with respect to which Custodian has assigned a Mortgage Loan Approval
Code shall be delivered by Custodian in the form and specific order required by
MortgageIT, via overnight courier in accordance with the Delivery Instructions
on the applicable Delivery Date and, except with respect to Mortgage Loans for
which Freddie Mac is the Takeout Investor, under cover of a fully completed
Notice of Bailment prepared by Custodian in accordance with the terms of the
Bailee Letter.  If MortgageIT fails to instruct Custodian regarding the order
and specific form for a delivery to Takeout Investor of such applicable
documents, Custodian shall deliver such applicable documents in the original
form and specific order received from Trust.  Custodian shall not deliver any
Submission Package to any potential Takeout Investor unless such Takeout
Investor was identified by Trust to UBS on the Note Purchase Date or Purchase
Date, as applicable, in the Loan Identification Data or as agreed to in writing
by UBS.  In those cases where a copy of any intervening mortgage assignment, or
an unrecorded original of any intervening mortgage assignment are delivered to
Custodian, the related Seller shall cause the original of such instrument to be
recorded.  In those cases where a copy of an original document has been
delivered to Custodian together with an officer’s certificate of the related
Seller indicating that such document has been delivered for recordation,
Custodian shall, no less frequently than one time per calendar month review such
Submission Package to ascertain if the required document has been delivered with
the timeframe set forth in such officer’s certificate.  If Delivery Instructions
direct Custodian to deliver any portion of a Submission Package to a location
that is not Takeout Investor’s office, Custodian must receive UBS’s written
consent to make deliveries to such location prior to complying with such
Delivery Instructions.  Upon receipt of one written

 

14

--------------------------------------------------------------------------------


 

approval from UBS, such written approval shall, unless Custodian receives a
notice from UBS to the contrary, be deemed to apply to all Delivery Instructions
delivered in the future by Seller that list such location.  Following delivery
by Custodian of the applicable portion of a Submission File to Takeout Investor,
all remaining documents comprising such Submission Package shall be held by
Custodian until receipt by Custodian of written instructions from UBS to destroy
such documents.  Each month, UBS may, but shall not be obligated to, deliver to
Custodian a notice in the form of Exhibit O, informing Custodian of all files
that UBS has authorized Custodian to destroy.


 

All applicable documents comprising a Submission Package relating to Mortgage
Loans with respect to which Custodian has assigned a Mortgage Loan Suspension
Code shall be held by Custodian until receipt from UBS of instructions.  On each
Business Day during which a Mortgage Loan shall have a Mortgage Loan Suspension
Code assigned to it, UBS shall send to Custodian an Unidentified/Suspension
Mortgage Loan Directive with respect to such Mortgage Loan.

 

(d)           At any time following the delivery of a Certification, in the
event Custodian becomes aware of any defect with respect to such Submission
Package or the related forms, including the return of documents to Custodian
from Takeout Investor due to a defect in such documents, Custodian shall give
prompt oral notice of such defect to UBS, followed by a written specification
thereof to UBS within one Business Day.  In addition, Custodian shall provide
written notice to UBS in the event that any documents remain in the possession
of a Takeout Investor for thirty (30) days.


 

Section 5.                                            Funding by the Takeout
Investor.

 

Custodian shall promptly notify UBS, either electronically or by facsimile, upon
receipt, in accordance with UBS’s Wire Instructions to Seller, of funds by
Custodian.  Each notice shall identify all such funds by (i) the amount, (ii)
the source from which such funds were received and (iii) to the extent received
by Custodian, MortgageIT’s name.  Unless Custodian is otherwise instructed by
Assignee, Custodian shall promptly transfer such funds to UBS in accordance with
UBS’s Wire Instructions to Custodian.

 

Section 6.                                            Default.

 

If either Seller fails to fulfill any of its obligations under the Loan Sale
Agreement, the Note Purchase Agreement, the Loan Repurchase Agreement, the Loan
Purchase Agreement, the Electronic Tracking Agreement or hereunder or in
connection with the exercise by UBS of any remedy pursuant to Section 10 of the
Note Purchase Agreement or Section 3 of the Loan Repurchase Agreement then,
subject to the provisions of Section 3(c) hereof, UBS may, by notice to
Custodian, (a) appoint Custodian as its delegee to complete the endorsements on
the Mortgage Notes held by Custodian and to complete and record at UBS’s expense
the related blank Assignments of Mortgages relating to the affected Mortgage
Loan in accordance with UBS’s instructions, when applicable, (b) require
Custodian to deliver to UBS, Takeout Investor or Successor Servicer the
Submission Packages (or any portion thereof specified by UBS) in Custodian’s
possession or under Custodian’s control to which the failure relates, and (c)

 

15

--------------------------------------------------------------------------------


 

take such actions under the Electronic Tracking Agreement on behalf of UBS as
are necessary to effectuate the foregoing.

 

Section 7.                                            Access to Documents.

 

Upon reasonable prior written notice to Custodian, UBS (or, if applicable,
Assignee) and its agents, accountants, attorneys and auditors will be permitted
during normal business hours to examine and copy at their expense the Submission
Packages, documents, records and other papers in possession of or under the
control of Custodian relating to any or all of the Mortgage Loans in which UBS
has an interest.  Upon the request of UBS (or, if applicable, Assignee) and at
the cost and expense of UBS (or, if applicable, Assignee), Custodian shall
provide such UBS (or, if applicable, Assignee) with copies of the Mortgage
Notes, Assignments of Mortgage and other documents in Custodian’s possession
relating to any of the Mortgage Loans in which UBS (or, if applicable, Assignee)
has an interest.

 

Section 8.                                            Custodian’s Fees and
Expenses; Successor Custodian; Standard of Care.

 

(a)           It is understood that Sellers, jointly and severally, will be
charged for Custodian’s fees for its services under this Agreement in such
amounts and in the manner set forth in the related Purchase Agreement. 
Notwithstanding the foregoing, Custodian has no lien on, and shall not attempt
to place a lien on, any of the Mortgage Loans or proceeds thereof to secure the
payment of its fees.

 

(b)           Subject to the provisions of any other agreement between Custodian
and UBS, Custodian may only resign for cause.  Such resignation shall take
effect upon the earlier of (i) the appointment of a successor Custodian by UBS
and delivery of all the Submission Packages and any portion of the related
documents in Custodian’s possession to the successor Custodian, and (ii) the
delivery of all the Submission Packages and any portion of the related documents
in Custodian’s possession to UBS or its designee pursuant to (c) below.

 

(c)           In the event of any such resignation, Custodian shall promptly
transfer to the successor Custodian all Submission Packages and related
documents in Custodian’s possession and the successor Custodian shall hold
Submission Packages and related documents in accordance with this Agreement.  If
UBS directs the removal of Custodian, UBS shall be responsible for all expenses
associated with the transfer of the Submission Packages and any related
documents in Custodian’s possession and for any fee of the successor Custodian
in excess of the fees of the initial Custodian hereunder.  UBS shall have 90
days in which to appoint and designate an acceptable successor Custodian.  If
UBS fails to appoint a successor Custodian within such 90-day period, then
Custodian shall deliver possession and custody of the Submission Packages and
any related Submission Packages in Custodian’s possession to UBS at the address
specified on the cover page hereof, or if a timely written designation is
received by Custodian, to any designee of UBS.

 

(d)           Custodian shall have responsibility only for the Submission
Packages and the contents thereof which have been actually delivered to it and
which have not been released to Trust, either Seller, UBS, the Agency or
Assignee or their respective agent or designee in

16

--------------------------------------------------------------------------------


 

accordance with this Agreement.  The standard of care to be exercised by
Custodian in the performance of its duties under this Agreement shall be to
exercise the same degree of care as Custodian exercises when it holds mortgage
loan documents as security for its own loans or its own mortgage warehouse loan
customers.  Custodian is an agent, bailee and custodian only and is not intended
to be, nor shall it be construed to be (except only as agent, bailee and
custodian), a representative, trustee or fiduciary of or for either Trust,
Seller, the Agency, UBS or Assignee.

 

(e)           Custodian shall incur no liability to any Entity for Custodian’s
acts or omissions hereunder, except for liabilities which (i) arise from
Custodian’s gross negligence or willful misconduct or (ii) solely with respect
to UBS, which arise from Custodian negligently or intentionally failing to (A)
issue an accurate Certification Report; provided, however, any such liability
shall not be incurred with respect to the issuance of an inaccurate
Certification Report if the defect causing such inaccuracy would not have been
ascertainable by Custodian applying the procedures expressly set forth in this
Agreement, (B) timely deliver the Submission Package in accordance with the
Delivery Instructions or UBS’s written instructions, as applicable, (C) prevent
the loss, damage or destruction of any document included in a Submission Package
when held by Custodian, (D) perform its obligations under Section 5 or (E)
comply with an Unidentified/Suspension Mortgage Loan Directive; provided,
however, Custodian shall have no liability hereunder if Custodian’s failure to
perform resulted from the inaction or action of any other Entity, other than
Entities that are affiliated with Custodian or are acting under the direct
control of Custodian.  Custodian’s liability under this Agreement shall be
limited to direct damages resulting from aforesaid.  In addition Custodian shall
not be liable, directly or indirectly, for any losses, claims, damages,
liabilities or expenses which would have been avoided had any Entity making a
claim taken reasonable action to mitigate such losses, claims, damages,
liabilities or expenses or (2) special or consequential damages, even if
Custodian has been advised of the possibility of such damages; provided,
however, that UBS’s direct damages resulting from a decline in the market value
of a Mortgage Loan shall not be deemed special or consequential damages.

 

(f)            Custodian shall be entitled to rely upon the advice of its legal
counsel from time to time and shall not be liable for any action or inaction by
it in reliance upon such advice.  Custodian also shall be entitled to rely upon
any notice, document, correspondence, request or directive received by it from
Trust, either Seller, Takeout Investor, UBS or Assignee, as the case may be,
that Custodian believes to be genuine and to have been signed or presented by
the proper and duly authorized officer or representative thereof, and shall not
be obligated to inquire as to the authority or power of any person so executing
or presenting such documents or as to the truthfulness of any statements set
forth therein.

 

(g)           Each Seller, jointly and severally, hereby indemnifies, defends
and holds Custodian, UBS, the Note Purchasers, the Noteholders, the Servicers
and the Trust, and each of their respective officers, directors, employees,
agents, trustees and advisors harmless from and against any claim, legal action,
liability or loss that is initiated against or incurred by it or them, including
court costs and reasonable attorney’s fees and disbursements, in connection with
Custodian’s performance of its duties under this Agreement, including those
involving ordinary negligence, but excluding those involving gross negligence or
willful misconduct of Custodian.  The foregoing indemnification shall survive
any resignation or removal of the Custodian or the termination or assignment of
this Custodial Agreement

 

17

--------------------------------------------------------------------------------


 

(h)           Custodian undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement, it being expressly understood
that there are no implied duties hereunder.


 

Section 9.                                            Assignment by UBS.

 

UBS may assign, pledge or grant a security interest in any or all of its rights
under this Agreement and the Electronic Tracking Agreement  to one or more
Assignees in connection with the assignment, pledge or grant of a security
interest in a Mortgage Loan and the related Mortgage Loan and Assignment of
Mortgage.  Trust and the related Seller hereby irrevocably consent to such
assignment.  Subject to any limitations in any agreement between Assignee and
UBS, Assignee may, upon notice of UBS’s default as provided in Section 3(b)
hereof, directly enforce and exercise such rights under this Agreement that have
been assigned or pledged to it or are the subject of a security interest granted
to it and, until otherwise notified by Assignee, UBS shall no longer have any of
such rights.  Custodian shall assume that any assignment from UBS to Assignee is
subject to no limitations that are not expressly set forth in this Agreement.

 

Section 10.                                      Insurance.

 

Custodian shall, at its own expense, maintain at all times during the existence
of this Agreement (a) fidelity insurance, (b) theft of documents insurance, (c)
forgery insurance and (d) errors and omissions insurance. All such insurance
shall be in amounts, with standard coverage and subject to deductibles, all as
is customary for insurance typically maintained by banks which act as custodians
and be in such amounts and with insurance companies reasonably acceptable to
UBS.  A certificate of the respective insurer as to each such policy, with a
copy of such policy attached, shall be furnished to UBS, upon request,
containing the insured’s statement or endorsement that such insurance shall not
terminate prior to receipt by UBS, by registered mail, of 30 days’ notice
thereof.

 

Section 11.                                      Representations, Warranties and
Covenants.

 

(a)           By Custodian.  Custodian hereby represents and warrants to, and
covenants with, Trust, each Seller and UBS that, as of the date hereof and at
all times while Custodian is performing services under this Agreement:


 

(i)            Custodian is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization; and


 

(ii)           Custodian has the full power and authority to hold each Mortgage
Loan and to execute, deliver and perform, and to enter into and perform its
duties and obligations as contemplated by, this Agreement, has duly authorized
the execution, delivery and performance of this Agreement and has duly executed
and delivered this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of Custodian, enforceable against it in accordance with its
terms, except as the enforcement thereof may be limited by applicable
receivership, conservatorship or similar debtor relief laws and except that
certain equitable remedies may not be available regardless of whether
enforcement is sought in equity or law.

 

18

--------------------------------------------------------------------------------


 

(iii)          Neither the execution and delivery by Custodian of this
Agreement, nor the consummation by Custodian of any of the transactions
contemplated hereby, nor the fulfillment by Custodian of the terms hereof, will
conflict with, or violate, result in a material breach of or constitute a
material default (with or without notice or lapse of time, or both) under (i)
any term or provision of the Certificate of Incorporation or By-laws of
Custodian or any governmental rule applicable to Custodian or (ii) any term or
provision of any indenture or other agreement or instrument, to which Custodian
is a party or by which Custodian or any material portion of its properties are
bound.  No governmental action is required by or with respect to Custodian in
connection with the execution and delivery of this Agreement by Custodian or the
consummation by Custodian of the transactions contemplated hereby.


 

(b)           By Trust.  Trust hereby represents and warrants to, and covenants
with, Custodian, each Seller and UBS that, as of the date hereof and throughout
the term of this Agreement:


 

(i)            Trust is duly organized, validly existing and in good standing
under the laws of the jurisdiction of organization; and


 

(ii)           Trust has the full power and authority to hold each Mortgage Loan
and to execute, deliver and perform, and to enter into and consummate all
transactions contemplated by, this Agreement, has duly authorized the execution,
delivery and performance of this Agreement and has duly executed and delivered
this Agreement, and this Agreement constitutes a legal, valid and binding
obligation of Trust, enforceable against it in accordance with its terms, except
as the enforcement thereof may be limited by applicable receivership,
conservatorship or similar debtor relief laws and except that certain equitable
remedies may not be available regardless of whether enforcement is sought in
equity or law.


 

(c)           By UBS.  UBS hereby represents and warrants to, and covenants
with, Custodian and Seller that, as of the date hereof and throughout the term
of this Agreement:


 

(i)            UBS is acquiring the Mortgage Loans, the Notes or the
Participation Certificates for its own account only and not for any other
person;

 

(ii)           UBS considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the
Mortgage Loans;

 

(iii)          UBS has been furnished with all information regarding the related
Mortgage Loans that it has requested from Seller;

 

(iv)          UBS is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation; and

 

(v)           UBS has the full power and authority to hold each Mortgage Loan or
Note, as applicable, and to execute, deliver and perform, and to enter into and
consummate all transactions contemplated by, this Agreement, has duly authorized
the

 

19

--------------------------------------------------------------------------------


 

execution, delivery and performance of this Agreement and has duly executed and
delivered this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of UBS, enforceable against it in accordance with its terms,
except as the enforcement thereof may be limited by applicable receivership,
conservatorship or similar debtor relief laws and except that certain equitable
remedies may not be available regardless of whether enforcement is sought in
equity or law.

 

(d)           By Sellers.  Each Seller hereby represents and warrants to, and
covenants with, Custodian and UBS that, as of the date hereof and throughout the
term of this Agreement:


 

(i)            Such Seller is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation; and

 

(ii)           Such Seller has the full power and authority to hold each
Mortgage Loan and to execute, deliver and perform, and to enter into and
consummate all transactions contemplated by, this Agreement, has duly authorized
the execution, delivery and performance of this Agreement and has duly executed
and delivered this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of such Seller, enforceable against it in accordance with its
terms, except as the enforcement thereof may be limited by applicable
receivership, conservatorship or similar debtor relief laws and except that
certain equitable remedies may not be available regardless of whether
enforcement is sought in equity or law.


 

Section 12.                                      No Adverse Interests.

 

By its acceptance of each Submission Package, Custodian covenants and warrants
to UBS that: (a) as of the date of payment by UBS of the Release Payment,
Custodian, solely in its capacity as Custodian, (i) holds no adverse interests,
by way of security or otherwise, in the related Mortgage Loan, and (ii) has no
interest in or lien upon the Submission Packages which it holds as custodian for
UBS; and (b) Custodian hereby waives and releases any such interest in such
Mortgage Loan which it, acting solely in its capacity as Custodian, has or which
it may thereafter acquire prior to the time of release of such Mortgage Loan
from the terms of this Agreement.

 

Section 13.                                      Amendments.

 

This Agreement may be amended only by written agreement of Trust, each Seller,
UBS and Custodian except that, if this Agreement shall have been assigned by UBS
with written notice of such assignment given to Trust, each Seller and
Custodian, no amendment shall be effective unless the amendment is also signed
by Assignee.  UBS shall give at least five (5) days’ prior written notice to
Assignee of any proposed amendment to this Agreement and shall furnish Assignee
with a copy of each such amendment within five (5) days after it is executed and
delivered.  This Agreement, together with the Exhibits, Schedules and other
writings referred to herein or delivered pursuant hereto, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

 

20

--------------------------------------------------------------------------------


 

Section 14.                                      Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

 

Section 15.                                      Agreement for Exclusive Benefit
of Parties; Assignment.

 

This Agreement is for the exclusive benefit of the parties hereto and their
respective successors and permitted assigns hereunder and shall not be deemed to
give any legal or equitable right, remedy or claim to any other person
whatsoever.  This Agreement shall bind the parties hereto and their respective
successors, but, except for the assignments provided in Sections 3(b) and 9,
shall not be assigned or pledged by any party without the prior written consent
of the other parties.  Written notice from Assignee to Custodian (with a copy to
UBS) that UBS has defaulted in any material respect under any funding or loan
agreement relating to the financing of UBS’s purchase of Mortgage Loans shall be
conclusive for all purposes of this Agreement and after receipt of such notice,
Custodian shall act in accordance with the written instructions of the Assignee
with respect to the related Mortgage Files.

 

Section 16.                                      Effect of Invalidity of
Provisions.

 

In case any one or more of the provisions contained in this Agreement should be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein or
therein shall in no way be affected, prejudiced or disturbed thereby.

 

Section 17.                                      Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to conflict of laws rules.

 

Section 18.                                      Consent to Service.

 

Each party irrevocably consents to the service of process by registered or
certified mail, postage prepaid, to it at its address given in or pursuant to
Section 22.

 

Section 19.                                      Submission to Jurisdiction.

 

With respect to any claim arising out of this Agreement each party (a)
irrevocably submits to the nonexclusive jurisdiction of the courts of the State
of New York and the United States District Court located in the Borough of
Manhattan in New York City, and (b) irrevocably waives (i) any objection which
it may have at any time to the laying of venue of any suit, action or proceeding
arising out of or relating hereto brought in any such court, (ii) any claim that
any such suit, action or proceeding brought in any such court has been brought
in any inconvenient forum and (iii) the right to object, with respect to such
claim, suit, action or proceeding brought in any such court, that such court
does not have jurisdiction over such party.

 

21

--------------------------------------------------------------------------------


 

Section 20.                                      Jurisdiction Not Exclusive.

 

Nothing herein will be deemed to preclude any party hereto from bringing an
action or proceeding in respect of this Agreement in any other jurisdiction
other than as set forth in Section 19.

 

Section 21.                                      WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 22.                                      Notices.

 

Any notices, consents, directions and other communications given under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by facsimile (upon receipt of electronic confirmation) or electronic
transmission, personally delivered or sent by overnight courier to the addresses
of the parties hereto set forth on the signature pages hereof or such other
address as any party shall give in a notice to the other parties pursuant to
this Section 22.

 

Section 23.                                      Certification.

 

Custodian hereby acknowledges that each time it enters the Approval Code on a
Request for Certification in the “Approval Code” column, it is making an express
representation and warranty to UBS that it has performed the Certification as
specified in Sections 4(a) and (b) with respect to the related Mortgage Loan.

 

Section 24.                                      Authorized Representatives.

 

Each individual designated as an authorized representative of UBS or its
successors or assigns, Seller and Custodian, respectively (an “Authorized
Representative”), is authorized to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with this
Agreement on behalf of UBS, Seller and Custodian, as the case may be, and the
specimen signature for each such Authorized Representative, initially authorized
hereunder, is set forth on Exhibits Q, R and S hereof, respectively.  From time
to time, UBS, Seller and Custodian or their respective successors or permitted
assigns may, by delivering to the others a revised annex, change the information
previously given pursuant to this Section 24, but each of the parties hereto
shall be entitled to rely conclusively on the then current annex until receipt
of a superseding annex.

 

Section 25.                                      Construction.

 

The headings in this Agreement are for convenience only and are not intended to
influence its construction.  References to Sections and Exhibits in this
Agreement are to the Sections of and Exhibits to this Agreement.  The Exhibits
are part of this Agreement.  In this

 

22

--------------------------------------------------------------------------------


 

Agreement, the singular includes the plural, the plural the singular, and the
words “and” and “or” are used in the conjunctive or disjunctive as the sense and
circumstances may require.

 

Section 26.                                      No Recourse.

 

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as trustee of Trust, in the exercise of
the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of Trust is
made and intended not as personal representations, undertakings and agreements
by Wilmington Trust Company but is made and intended for the purpose of binding
only Trust, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of Trust or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by Trust
under this Agreement or any other related documents.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Trust, Seller, UBS and Custodian have caused this Agreement
to be duly executed as of the date and year first above written.

 

 

MORTGAGEIT SPV I

 

 

 

 

 

By:

Wilmington Trust Company, not in its
individual capacity, but solely as Owner Trustee
under the Trust Agreement

 

 

 

 

 

By:

/s/ Janel R. Havrilla

 

 

 

Name: Janel R. Havrilla

 

 

Title: Financial Services Officer

 

 

 

Address for Notices:

 

 

 

MortgageIT SPV I

 

c/o Wilmington Trust Company

 

Rodney Square North

 

1100 North Market Street

 

Wilmington, Delaware 19890

 

Attention:  Corporate Trust Administration

 

Telecopy No.:  (302) 636-4140 or (302) 636-4141

 

Telephone No.:  (302) 651-1000

 

 

 

With a copy to:

 

 

 

MortgageIT SPV I

 

c/o MortgageIT, Inc.

 

33 Maiden Lane

 

New York, NY 10038

 

Attention:  Michael A. Zigrossi and John R. Cuti

 

Telecopier No.:  (212) 651-4674

 

Telephone No.:  (212) 651-4689

 

--------------------------------------------------------------------------------


 

 

MORTGAGEIT, INC.

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

 

Name: John R. Cuti

 

 

Title: Secretary

 

 

 

Address for Notices:

 

 

 

33 Maiden Lane

 

New York, NY 10038

 

Attention:  Michael A. Zigrossi and John R. Cuti

 

Telecopier No.:  (212) 651-4674

 

Telephone No.:  (212) 651-4689

 

 

 

 

 

MORTGAGEIT HOLDINGS, INC.

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

 

Name: John R. Cuti

 

 

Title: Secretary

 

 

 

Address for Notices:

 

 

 

33 Maiden Lane

 

New York, NY 10038

 

Attention:  Michael A. Zigrossi and John R. Cuti

 

Telecopier No.:  (212) 651-4674

 

Telephone No.:  (212) 651-4689

 

--------------------------------------------------------------------------------


 

 

UBS REAL ESTATE SECURITIES INC.

 

 

 

 

 

By:

/s/ GEORGE A. MANGIARACINA

 

 

 

Name:

George A. Mangiaracina

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ ROBERT CARPENTER

 

 

 

Name:

Robert Carpenter

 

 

Title:

Director

 

 

 

Address for Notices:

 

 

 

1285 Avenue of the Americas

 

New York, New York 10019

 

Attention:

Robert Carpenter

 

 

George A. Mangiaracina

 

Telecopier No.:  212-713-9607

 

Telephone No.:  212-713-3734 or 212-713-8749

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK

 

 

 

 

 

By:

/s/ Mark Pullen

 

 

 

Name: Mark Pullen

 

 

Title: Vice President

 

 

 

Address for Notices:

 

 

 

4 New York Plaza

 

(13th Floor)

 

New York, NY 10004

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DRY SUBMISSION PACKAGE

 

With respect to each Mortgage Loan being offered for sale or being pledged by
Trust to UBS, Trust shall deliver and release (or shall cause the related Seller
to deliver and release) to Custodian the following documents:

 

(I)                       THE ORIGINAL MORTGAGE NOTE BEARING ALL INTERVENING
ENDORSEMENTS, ENDORSED “PAY TO THE ORDER OF                    WITHOUT RECOURSE”
AND SIGNED IN THE NAME OF THE LAST ENDORSEE (THE “LAST ENDORSEE”) BY AN
AUTHORIZED PERSON (IN THE EVENT THAT THE MORTGAGE LOAN WAS ACQUIRED BY THE LAST
ENDORSEE IN A MERGER, THE SIGNATURE MUST BE IN THE FOLLOWING FORM:  “[LAST
ENDORSEE], SUCCESSOR BY MERGER TO [NAME OF PREDECESSOR]”; IN THE EVENT THAT THE
MORTGAGE LOAN WAS ACQUIRED OR ORIGINATED BY THE LAST ENDORSEE WHILE DOING
BUSINESS UNDER ANOTHER NAME, THE SIGNATURE MUST BE IN THE FOLLOWING FORM: 
“[LAST ENDORSEE], FORMERLY KNOWN AS [PREVIOUS NAME]”);

 

(II)                    A COPY OF THE MORTGAGE OR, WITH RESPECT TO A COOPERATIVE
LOAN, THE PROPRIETARY LEASE, NAMING (I) SUCH SELLER, OR, (II) IF SUCH SELLER WAS
NOT THE ORIGINATOR, THE ORIGINATOR OR, (III) WITH RESPECT TO MERS DESIGNATED
MORTGAGE LOANS, MERS, AS THE “MORTGAGEE” OR “BENEFICIARY” THEREOF, AND EITHER
BEARING EVIDENCE THAT SUCH INSTRUMENT HAS BEEN RECORDED IN THE APPROPRIATE
JURISDICTION WHERE THE PROPERTY WITH RESPECT TO THE MORTGAGE PROPERTY IS LOCATED
OR A DUPLICATE OR CONFORMED COPY OF THE MORTGAGE OR PROPRIETARY LEASE, AS
APPLICABLE, TOGETHER WITH A CERTIFICATE FROM THE RECORDER’S OFFICE, CERTIFYING
THAT ANY SUCH COPY REPRESENTS A TRUE AND CORRECT REPRODUCTION OF THE ORIGINAL OF
SUCH INSTRUMENT AND THAT SUCH ORIGINAL HAS BEEN DULY RECORDED OR DELIVERED FOR
RECORDATION IN THE APPROPRIATE RECORDS OF THE JURISDICTION WHERE THE MORTGAGED
PROPERTY IS LOCATED AND, WITH RESPECT TO MERS DESIGNATED MORTGAGE LOANS, THE
REQUIREMENTS SET FORTH IN THE ELECTRONIC TRACKING AGREEMENT HAVE BEEN SATISFIED
AND CUSTODIAN SHALL CONFIRM THAT EACH MERS DESIGNATED MORTGAGE LOAN HAS BEEN
ISSUED A MERS IDENTIFICATION NUMBER;

 

(III)                 IF SUCH SELLER DID NOT ORIGINATE THE MORTGAGE LOAN, ALL
ORIGINAL INTERVENING ASSIGNMENTS DULY EXECUTED AND ACKNOWLEDGED AND IN
RECORDABLE FORM, WHICH TOGETHER WITH THE ASSIGNMENT OF MORTGAGE, EVIDENCE THE
CHAIN OF MORTGAGE ASSIGNMENTS FROM THE ORIGINATOR OF THE MORTGAGE LOAN TO SUCH
SELLER, (OR, IN THE CASE OF A MERS DESIGNATED MORTGAGE LOAN, MERS), AND/OR
COPIES OF ALL SUCH INTERVENING MORTGAGE ASSIGNMENTS, TOGETHER WITH A CERTIFICATE
FROM THE RECORDER’S OFFICE, CERTIFYING THAT ANY SUCH COPY REPRESENTS A TRUE AND
CORRECT REPRODUCTION OF THE ORIGINAL OF SUCH INSTRUMENT AND THAT SUCH ORIGINAL
HAS BEEN DULY RECORDED IN THE APPROPRIATE RECORDS OF THE JURISDICTION WHERE THE
MORTGAGED PROPERTY IS LOCATED;

 

A-1

--------------------------------------------------------------------------------


 

(IV)                EXCEPT IN THE CASE OF A MERS DESIGNATED MORTGAGE LOAN, THE
ORIGINAL ASSIGNMENT OF MORTGAGE IN BLANK FOR EACH MORTGAGE LOAN, IN FORM AND
SUBSTANCE ACCEPTABLE FOR RECORDING AND SIGNED IN THE NAME OF THE LAST ENDORSEE
(IN THE EVENT THAT THE MORTGAGE LOAN WAS ACQUIRED BY THE LAST ENDORSEE IN A
MERGER, THE SIGNATURE MUST BE IN THE FOLLOWING FORM:  “[LAST ENDORSEE],
SUCCESSOR BY MERGER TO [NAME OF PREDECESSOR]”; IN THE EVENT THAT THE MORTGAGE
LOAN WAS ACQUIRED OR ORIGINATED WHILE DOING BUSINESS UNDER ANOTHER NAME, THE
SIGNATURE MUST BE IN THE FOLLOWING FORM:  “[LAST ENDORSEE], FORMERLY KNOWN AS
[PREVIOUS NAME]”);

 

(V)                   THE ORIGINAL ATTORNEY’S OPINION OF TITLE AND ABSTRACT OF
TITLE OR THE ORIGINAL MORTGAGEE TITLE INSURANCE POLICY, OR IF THE ORIGINAL
MORTGAGEE TITLE INSURANCE POLICY HAS NOT BEEN ISSUED, THE IRREVOCABLE COMMITMENT
TO ISSUE THE SAME;

 

(VI)                WITH RESPECT TO EACH COOPERATIVE LOAN:

 

(1)                                  the original Security Agreement and the
assignment of the Security Agreement in blank;

 

(2)                                  the original stock certificate evidencing
the ownership of the Cooperative Apartment, endorsed or accompanied by a stock
power relating to such stock certificate executed in blank;

 

(3)                                  a Recognition Agreement in substantially
the same form as the standard “AZTECH” form and the assignment of the
Recognition Agreement (or a blanket assignment of all Recognition Agreements) in
blank;

 

(4)                                  copies of the UCC-1 financing statement
filed by the applicable originator of such Mortgage Loan as secured party and,
if applicable, a filed UCC-3 assignment of the subject security interest showing
a complete chain of title, together with an executed UCC-3 Assignment of such
security interest by such Seller in a form sufficient for filing; and

 

(5)                                  such other documents as are necessary for
the perfection of a lien against the related Cooperative Ownership Interest
under applicable law; and

 

(VII)             IF ANY OF THE ABOVE DOCUMENTS HAS BEEN EXECUTED BY A PERSON
HOLDING A POWER OF ATTORNEY, AN ORIGINAL OR PHOTOCOPY OF SUCH POWER CERTIFIED BY
SUCH SELLER TO BE A TRUE AND CORRECT COPY THEREOF.

 

In the event that Trust or the related Seller cannot deliver an original or copy
of any document (certified by the recording office) submitted for recordation to
the appropriate public recording office within the specified period due to a
delay caused by the recording office in the applicable jurisdiction, provided
that Trust or the related Seller shall deliver to UBS, within 180 days of the
Delivery Date, an Officer’s Certificate which shall (i) identify the recorded
document, (ii) state

 

A-2

--------------------------------------------------------------------------------


 

that the recorded document has not been delivered to Custodian due solely to a
delay caused by the public recording office, (iii) state the amount of time
generally required by the applicable recording office to record and return a
document submitted for recordation, (iv) specify the anticipated date the
applicable recorded document will be delivered to Custodian and (v) such
document must be delivered within 180 days of the related Delivery Date.

 

All documents delivered to Custodian have been and as to future deliveries will
be placed by Seller in an appropriate file folder, properly secured, and clearly
marked with Seller’s loan number identifying such Mortgage Loan.

 

In those cases where a copy of a Mortgage or Proprietary Lease, as applicable,
or any intervening mortgage assignment, or an unrecorded original of any
intervening mortgage assignment are delivered to Custodian, Trust or the related
Seller shall cause the original of such instrument to be recorded.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

CASH WINDOW SUBMISSION PACKAGE

 

With respect to each Mortgage Loan being offered for sale or being pledged by
Trust to UBS pursuant to a Cash Window Transaction, Trust shall deliver and
release (or shall cause the related Seller to deliver and release) to Custodian
the following documents:

 

(I)                       THE ORIGINAL MORTGAGE NOTE BEARING ALL INTERVENING
ENDORSEMENTS, ENDORSED “PAY TO THE ORDER OF                WITHOUT RECOURSE” AND
SIGNED IN THE NAME OF THE LAST ENDORSEE (THE “LAST ENDORSEE”) BY AN AUTHORIZED
PERSON (IN THE EVENT THAT THE MORTGAGE LOAN WAS ACQUIRED BY THE LAST ENDORSEE IN
A MERGER, THE SIGNATURE MUST BE IN THE FOLLOWING FORM:  “[LAST ENDORSEE],
SUCCESSOR BY MERGER TO [NAME OF PREDECESSOR]”; IN THE EVENT THAT THE MORTGAGE
LOAN WAS ACQUIRED OR ORIGINATED BY THE LAST ENDORSEE WHILE DOING BUSINESS UNDER
ANOTHER NAME, THE SIGNATURE MUST BE IN THE FOLLOWING FORM:  “[LAST ENDORSEE],
FORMERLY KNOWN AS [PREVIOUS NAME]”) AND IF FREDDIE MAC IS THE AGENCY FOR THE
RELATED MORTGAGE LOAN, THE FREDDIE MAC LOAN NUMBER SHOULD APPEAR ON THE TOP
RIGHT HAND CORNER OF THE MORTGAGE NOTE;

 

(II)                    A COPY OF THE MORTGAGE OR, WITH RESPECT TO A COOPERATIVE
LOAN, THE PROPRIETARY LEASE, NAMING (I) SUCH SELLER, OR, (II) IF SUCH SELLER WAS
NOT THE ORIGINATOR, THE ORIGINATOR OR, (III) WITH RESPECT TO MERS DESIGNATED
MORTGAGE LOANS, MERS, AS THE “MORTGAGEE” OR “BENEFICIARY” THEREOF, AND EITHER
BEARING EVIDENCE THAT SUCH INSTRUMENT HAS BEEN RECORDED IN THE APPROPRIATE
JURISDICTION WHERE THE PROPERTY WITH RESPECT TO THE MORTGAGE PROPERTY IS LOCATED
OR A DUPLICATE OR CONFORMED COPY OF THE MORTGAGE OR PROPRIETARY LEASE, AS
APPLICABLE, TOGETHER WITH A CERTIFICATE FROM THE RECORDER’S OFFICE, CERTIFYING
THAT ANY SUCH COPY REPRESENTS A TRUE AND CORRECT REPRODUCTION OF THE ORIGINAL OF
SUCH INSTRUMENT AND THAT SUCH ORIGINAL HAS BEEN DULY RECORDED OR DELIVERED FOR
RECORDATION IN THE APPROPRIATE RECORDS OF THE JURISDICTION WHERE THE MORTGAGED
PROPERTY IS LOCATED AND, WITH RESPECT TO MERS DESIGNATED MORTGAGE LOANS, THE
REQUIREMENTS SET FORTH IN THE ELECTRONIC TRACKING AGREEMENT HAVE BEEN SATISFIED;
PROVIDED THAT WITH RESPECT TO A MERS DESIGNATED MORTGAGE LOAN, CUSTODIAN SHALL
CONFIRM THAT SUCH MORTGAGE LOAN HAS BEEN ISSUED A MERS IDENTIFICATION NUMBER;

 

(III)                 IF SUCH SELLER DID NOT ORIGINATE THE MORTGAGE LOAN, ALL
ORIGINAL INTERVENING ASSIGNMENTS DULY EXECUTED AND ACKNOWLEDGED AND IN
RECORDABLE FORM, WHICH TOGETHER WITH THE ASSIGNMENT OF MORTGAGE, EVIDENCE THE
CHAIN OF MORTGAGE ASSIGNMENTS FROM THE ORIGINATOR OF THE MORTGAGE LOAN TO SUCH
SELLER, (OR, IN THE CASE OF A MERS DESIGNATED MORTGAGE LOAN, MERS), AND/OR
COPIES OF ALL SUCH INTERVENING MORTGAGE ASSIGNMENTS, TOGETHER WITH A CERTIFICATE
FROM THE RECORDER’S OFFICE, CERTIFYING THAT ANY SUCH COPY REPRESENTS A TRUE AND
CORRECT REPRODUCTION OF THE ORIGINAL OF SUCH INSTRUMENT AND THAT SUCH ORIGINAL
HAS BEEN DULY RECORDED IN THE APPROPRIATE RECORDS OF THE JURISDICTION WHERE THE
MORTGAGED PROPERTY IS LOCATED;

 

B-1-1

--------------------------------------------------------------------------------


 

(IV)                EXCEPT IN THE CASE OF A MERS DESIGNATED MORTGAGE LOAN, THE
ORIGINAL ASSIGNMENT OF MORTGAGE IN BLANK (WITH RESPECT TO EACH MORTGAGE LOAN
(EXCEPT MERS DESIGNATED MORTGAGE LOANS) THAT HAS BEEN DESIGNATED FOR SALE TO
FANNIE MAE, TO FANNIE MAE) FOR EACH MORTGAGE LOAN, IN FORM AND SUBSTANCE
ACCEPTABLE FOR RECORDING AND SIGNED IN THE NAME OF THE LAST ENDORSEE (IN THE
EVENT THAT THE MORTGAGE LOAN WAS ACQUIRED BY THE LAST ENDORSEE IN A MERGER, THE
SIGNATURE MUST BE IN THE FOLLOWING FORM:  “[LAST ENDORSEE], SUCCESSOR BY MERGER
TO [NAME OF PREDECESSOR]”; IN THE EVENT THAT THE MORTGAGE LOAN WAS ACQUIRED OR
ORIGINATED WHILE DOING BUSINESS UNDER ANOTHER NAME, THE SIGNATURE MUST BE IN THE
FOLLOWING FORM:  “[LAST ENDORSEE], FORMERLY KNOWN AS [PREVIOUS NAME]”), ]”);

 

(V)                   IF ANY OF THE ABOVE DOCUMENTS HAS BEEN EXECUTED BY A
PERSON HOLDING A POWER OF ATTORNEY, AN ORIGINAL OR PHOTOCOPY OF SUCH POWER
CERTIFIED BY SUCH SELLER TO BE A TRUE AND CORRECT COPY THEREOF.

 

(VI)                THE ORIGINAL ATTORNEY’S OPINION OF TITLE AND ABSTRACT OF
TITLE OR THE ORIGINAL MORTGAGEE TITLE INSURANCE POLICY, OR IF THE ORIGINAL
MORTGAGEE TITLE INSURANCE POLICY HAS NOT BEEN ISSUED, THE IRREVOCABLE COMMITMENT
TO ISSUE THE SAME;

 

(VII)             A WAREHOUSE LENDER’S RELEASE, FROM ANY WAREHOUSE LENDER HAVING
A SECURITY INTEREST IN THE MORTGAGE LOANS OR, IF THERE IS NO WAREHOUSE LENDER
WITH RESPECT TO SUCH MORTGAGE LOANS, A TRUST’S RELEASE, FROM SUCH SELLER,
ADDRESSED TO UBS, RELEASING ANY AND ALL RIGHT, TITLE AND INTEREST IN SUCH
MORTGAGE LOANS;

 

(VIII)          DELIVERY INSTRUCTIONS;

 

(IX)                  A COPY OF A CONFIRMATION;

 

(X)                     THE APPLICABLE AGENCY DOCUMENTS, LISTED ON EXHIBIT B-2
AND EXHIBIT B 3; AND

 

(XI)                  WITH RESPECT TO EACH COOPERATIVE LOAN:

 

(1)                                  the original Security Agreement and the
assignment of the Security Agreement in blank;

 

(2)                                  the original stock certificate evidencing
the ownership of the Cooperative Apartment, endorsed or accompanied by a stock
power relating to such stock certificate executed in blank;

 

(3)                                  a Recognition Agreement in substantially
the same form as the standard “AZTECH” form and the assignment of the
Recognition Agreement (or a blanket assignment of all Recognition Agreements) in
blank;

 

B-1-2

--------------------------------------------------------------------------------


 

(4)                                  copies of the UCC-1 financing statement
filed by the applicable originator of such Mortgage Loan as secured party and,
if applicable, a filed UCC-3 assignment of the subject security interest showing
a complete chain of title, together with an executed UCC-3 Assignment of such
security interest by such Seller in a form sufficient for filing; and

 

(5)                                  such other documents as are necessary for
the perfection of a lien against the related Cooperative Ownership Interest
under applicable law.

 

In the event that Trust or the related Seller cannot deliver an original or copy
of any document (certified by the recording office) submitted for recordation to
the appropriate public recording office within the specified period due to a
delay caused by the recording office in the applicable jurisdiction, provided
that Trust or the related Seller shall deliver to UBS, within 180 days of the
Delivery Date, an Officer’s Certificate which shall (i) identify the recorded
document, (ii) state that the recorded document has not been delivered to
Custodian due solely to a delay caused by the public recording office, (iii)
state the amount of time generally required by the applicable recording office
to record and return a document submitted for recordation, (iv) specify the
anticipated date the applicable recorded document will be delivered to Custodian
and (v) such document must be delivered within 180 days of the related Delivery
Date.

 

All documents delivered to Custodian will be placed by Seller in an appropriate
file folder, properly secured, and clearly marked with Seller’s appropriate
Freddie Mac or Fannie Mae loan number identifying such Mortgage Loan in the form
and order required by the Agency.  In those cases where a copy of any
intervening mortgage assignment, or an unrecorded original of any intervening
mortgage assignment are delivered to Custodian, Trust or the related Seller
shall cause the original of such instrument to be recorded.

 

B-1-3

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FREDDIE MAC DOCUMENT LIST

 

(i)             Freddie Mac Form 1034 (Custodial Certification Schedule).

 

(ii)          Freddie Mac Form 996 (Warehouse Lender Release of Security
Interest).(1)

 

(iii)       Freddie Mac Form 987 (Wire Transfer Authorization for a Cash
Warehouse Delivery).

 

--------------------------------------------------------------------------------

(1)                                  Consisting either of the form submitted by
Trust or the related to Custodian naming UBS as Warehouse Lender or substituted
form completed by Custodian UBS as Warehouse Lender.

 

B-2-1

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

FANNIE MAE DOCUMENT LIST

 

Fannie Mae Form 1068 (Fixed-Rate, Graduated-Payment, or Growing-Equity Mortgage
Loan Schedule) or Fannie Mae Form 1069 (Adjustable-Rate Mortgage Loan Schedule).

 

B-3-1

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

[LETTERHEAD OF UBS]

 

FANNIE MAE MASTER BAILEE LETTER

 

               , 200   

 

JPMorgan Chase Bank

4 Metrotech Center

Brooklyn, New York 11245

Attention:  Mark Pullen

 

Ladies and Gentlemen:

 

In connection with its Conforming Whole Loan Purchase:  Cash Window Program, the
undersigned UBS Real Estate Securities Inc. (“UBS”) shall from time to time,
cause JPMorgan Chase Bank, as custodian (“Custodian”), to deliver to the Federal
National Mortgage Association (“Fannie Mae”) original promissory notes
(“Mortgage Notes”) evidencing certain mortgage loans (“Mortgage Loans”), along
with certain other documents comprising the related files (“Mortgage
Documents”).  Custodian is hereby instructed to prepare and insert a Notice of
Bailment in the form of Schedule A hereto with respect to each Mortgage Loan
(“Notice of Bailment”), in each file of Mortgage Documents delivered by
Custodian to Fannie Mae.

 

Except as otherwise provided herein, each Mortgage Document so delivered to
Fannie Mae is to be held by Fannie Mae, as agent for Custodian, and subject to
only UBS’s direction and control.

 

Upon UBS’s receipt of all of the proceeds from the sale of a Mortgage Loan in
accordance with the wiring instructions set forth in Fannie Mae’s Form 482 or
1068 all of UBS’s legal or equitable interest in the Mortgage Loan shall
terminate.

 

The persons listed on the attached Schedule B are the authorized representatives
(“Authorized Representatives”) of UBS.  Custodian shall not honor any
communication relating to a Mortgage Loan, which is not confirmed by the written
or telephonic consent, confirmed in writing at the request of Custodian, of an
Authorized Representative of UBS.

 

B-4-1

--------------------------------------------------------------------------------


 

Please execute and return the enclosed copy of this Master Bailee Letter in the
enclosed self-addressed envelope.

 

 

Sincerely,

 

 

 

UBS REAL ESTATE SECURITIES INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Agreed to:

 

 

 

JPMORGAN CHASE BANK

 

(Custodian)

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Dated:  As of the date first set forth above

 

B-4-2

--------------------------------------------------------------------------------


 

SCHEDULE A

TO EXHIBIT B-4

 

NOTICE OF BAILMENT

 

[Fannie Mae Address]

 

Re:

[Insert Description of Loan, including Borrower’s Name,

 

 

Loan Amount and Fannie Mae’s Loan Number]

 

 

Ladies and Gentlemen:

 

Pursuant to the Master Bailee Letter, dated                   , 200   (the
“Master Bailee Letter”), between UBS Real Estate Securities Inc. (“UBS”) and
JPMorgan Chase Bank, (the “Custodian”), you are hereby notified that the
enclosed original promissory note with respect to the referenced loan together
with certain other documents comprising the related file with respect to that
loan (the “Mortgage Documents”) being hereby delivered to you herewith are to be
held by you as agent of Custodian (which holds the Mortgage Documents as
custodian and bailee for the benefit of UBS).

 

Any Mortgage Documents (or portion thereof) not purchased by you in accordance
with the provisions of the Fannie Mae Guide shall be sent to Custodian by
overnight courier to:  [insert address for return of documents].

 

Any questions relating to the Mortgage Documents should be referred to UBS at
(212) 713 2419.

 

 

Sincerely,

 

 

 

JPMORGAN CHASE BANK

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

B-4-3

--------------------------------------------------------------------------------


 

SCHEDULE B

TO EXHIBIT B-4

 

AUTHORIZED REPRESENTATIVES OF UBS

 

Name

 

Title

 

Authorized Signature

 

 

 

 

 

 

B-4-4

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

CONDUIT SUBMISSION PACKAGE

 

With respect to each Mortgage Loan being offered for sale or being pledged by
Trust to UBS, pursuant to a Conduit Transaction, Trust shall, or shall cause the
related Seller to, deliver and release to Custodian the following documents:

 

(i)                                     The original Mortgage Note endorsed,
“Pay to the order of                             , without recourse” and signed
in the name of such Seller by an authorized officer and, if such Seller did not
originate the Mortgage Loan, bearing an unbroken chain of endorsements from the
originator thereof to such Seller; (if applicable) the original assumption
agreement, together with the original of any surety agreement or guaranty
agreement relating to the Mortgage Note or any such assumption agreement, and if
the Mortgage Note has been signed by a third party on behalf of the Mortgagor,
the original power of attorney or other instrument that authorized and empowered
such Entity to sign or a copy of such power of attorney together with an
officer’s certificate (or a certificate from the recorder’s office) certifying
that such copy presents a true and correct reproduction of the original and that
such original has been duly recorded or delivered for recordation in the
appropriate records of the jurisdiction in which the related Mortgaged Property
is located;

 

(ii)                                  A Mortgage meeting one of the following
requirements:

 

(A)                              The original Mortgage bearing evidence that the
Mortgage has been duly recorded in the records of the jurisdiction in which the
Mortgaged Property is located; or

 

(B)                                A copy of the Mortgage or, with respect to a
Cooperative Loan, the Proprietary Lease, together with an officer’s certificate
(which may be a blanket officer’s certificate of such Seller covering all such
Mortgage Loans), or a certificate from the recorder’s office, certifying that
such copy represents a true and correct reproduction of the original Mortgage or
Proprietary Lease, as applicable, and that such original has been duly recorded
or delivered for recordation in the appropriate records of the jurisdiction in
which the Mortgaged Property is located; or

 

(C)                                With respect to each MERS Designated Mortgage
Loan, the requirements set forth in the Electronic Tracking Agreement have been
satisfied.

 

(iii)                               If such Seller did not originate the
Mortgage Loan, all original intervening assignments duly executed and
acknowledged and in recordable form, which together with the Assignment of
Mortgage, evidence the chain of mortgage assignments from the originator of the
Mortgage Loan to such Seller (or, in the case of a MERS Designated Mortgage
Loan, MERS), and/or two copies of each such intervening mortgage assignments,
each copy together with an officer’s certificate, or a certificate from the
recorder’s office, certifying that such copy represents a true and correct
reproduction of the original of such instrument and that such original has been
duly recorded or delivered for recordation in the appropriate records of the
jurisdiction where the Mortgaged Property is located;

 

C-1-1

--------------------------------------------------------------------------------


 

(iv)                              Except in the case of a MERS Designated
Mortgage Loan, an original Assignment of Mortgage, in blank, in recordable form
but unrecorded and signed in the name of such Seller by an authorized officer;

 

(v)                                 A Warehouse Lender’s Release, from any
Warehouse Lender having a security interest in the Mortgage Loans or, if there
is no Warehouse Lender with respect to such Mortgage Loans, a Trust’s Release,
addressed to UBS, releasing any and all right, title and interest in such
Mortgage Loans;

 

(vi)                              Delivery Instructions;

 

(vii)                           A copy of a Commitment;

 

(viii)                        A copy of a Confirmation;

 

(ix)                                Each Mortgage Loan, as identified by such
Seller, relating to a Mortgage Note with an original principal amount in excess
of 80% of the appraised value of the related Mortgaged Property at the time of
origination of such Mortgage Loan, either (A) an original of the
certificate/commitment of Primary Mortgage Insurance Policy, issued by the
applicable insurer, without verification of the expiration date thereon, or (B)
an Officer’s Certificate (which may be a blanket Officer’s Certificate of such
Seller covering all such Mortgage Loans), certifying that an appraisal report
has been obtained by such Seller which shows that the appraised value of the
Mortgage Property is such that the outstanding principal balance of such
Mortgage Note is less than 80% of such appraised value;

 

(x)                                   An Underwriter’s Form;(1)

 

(xi)                                With respect to each Cooperative Loan:

 

(1)                                  the original Security Agreement and the
assignment of the Security Agreement in blank;

 

(2)                                  the original stock certificate evidencing
the ownership of the Cooperative Apartment, endorsed or accompanied by a stock
power relating to such stock certificate executed in blank;

 

(3)                                  a Recognition Agreement in substantially
the same form as the standard “AZTECH” form and the assignment of the
Recognition Agreement (or a blanket assignment of all Recognition Agreements) in
blank;

 

(4)                                  copies of the UCC-1 financing statement
filed by the applicable originator of such Mortgage Loan as secured party and,
if applicable, a filed UCC-3 assignment of the subject security

 

--------------------------------------------------------------------------------

(1)                                  Not applicable to Submission Packages in
which the Delivery Instructions require delivery of the Submission Package to
Springfield, Illinois.

 

C-1-2

--------------------------------------------------------------------------------


 

interest showing a complete chain of title, together with an executed UCC-3
Assignment of such security interest by such Seller in a form sufficient for
filing; and

 

(5)                                  such other documents as are necessary for
the perfection of a lien against the related Cooperative Ownership Interest
under applicable law.

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

[LETTERHEAD OF UBS]

 

MASTER BAILEE LETTER

 

                    , 200   

 

Takeout Investor

Address 1

 

Address 2

City, State

 

JPMorgan Chase Bank

4 Metrotech Center

Brooklyn, New York 11245

Attention:                         

Ladies and Gentlemen:

 

The undersigned UBS Real Estate Securities Inc. (“UBSRESI” or “UBS”) shall from
time to time, cause JPMorgan Chase Bank as custodian (“Custodian”), to deliver
to [         ] (“Takeout Investor”) original promissory notes (“Mortgage Notes”)
evidencing certain mortgage loans (“Mortgage Loans”), along with certain other
documents comprising the related files (“Custodial Files”) and, in each case, a
Notice of Bailment in the form of Schedule A hereto with respect to each
Mortgage Loan (“Notice of Bailment”), for inspection by Takeout Investor prior
to the possible purchase by Takeout Investor of such Mortgage Loans pursuant to
commitments (“Commitments”) from certain sellers of Mortgage Loans (“Sellers”).

 

Takeout Investor hereby acknowledges and consents to the assignment by Seller to
UBS (free of any security interest, lien, claim or encumbrance of any kind) of
Seller’s rights, under each Commitment, to deliver the Mortgage Loan(s)
specified therein to Takeout Investor and to receive the takeout proceeds
therefor from Takeout Investor.  Prior to its delivery to Takeout Investor, all
of Seller’s right, title and interest in each Mortgage Loan shall have been sold
to UBSRESI in accordance with each Seller’s agreement with UBSRESI.  Takeout
Investor understands and recognizes that until there is a completed sale of the
Mortgage Loans in accordance with the terms of the Loan Purchase Agreement
between UBSRESI and Seller (the “Purchase Agreement”), UBSRESI is the exclusive
owner of all right, title and interest in the Mortgage Notes, Mortgage Loans and
related Custodial Files.

 

Except as otherwise provided herein, each Custodial File so delivered to Takeout
Investor is to be held by Takeout Investor, as agent for Custodian, and subject
to only UBSRESI’s direction and control until released as provided herein.  The
purchase price specified in a Commitment plus any servicing release premium
specified therein (the “Purchase Price”) of each Mortgage Loan purchased by
Takeout Investor must be remitted immediately upon settlement by Takeout
Investor without any set-off or counterclaim against such Purchase Price, by
wire

 

C-2-1

--------------------------------------------------------------------------------


 

transfer in immediately available funds, in accordance with the wire
instructions set forth in the Notice of Bailment which shall be placed in each
Custodial File by Custodian prior to the shipment of each Custodial File to
Takeout Investor.  Takeout Investor shall be responsible for making certain that
the full amount of the Purchase Price from the sale of each Mortgage Loan is
paid in accordance with the wire transfer instructions set forth on each Notice
of Bailment.  Takeout Investor shall have no right, title or interest, whether
equitable or legal, in any Custodial File, Mortgage Note or Mortgage Loan until
UBSRESI receives payment in full of the Purchase Price for such Mortgage Note,
Mortgage Loan and related Custodial File in the account designated in the wire
transfer instructions.

 

Upon UBSRESI’s receipt of the full amount of the Purchase Price from the sale of
a Mortgage Loan in accordance with the wire transfer instructions in the
applicable Notice of Bailment, all of UBSRESI’s legal and equitable interest in
the Mortgage Loan shall terminate.  Payment of the Purchase Price shall be made
without any set-off or counterclaim against such Purchase Price.

 

Each Mortgage Loan and related documentation (“Mortgage Documents”) held by
Takeout Investor which are received by Takeout Investor from Custodian with
respect to a Mortgage Loan that is not purchased in accordance with the Purchase
Agreement must be returned immediately to Custodian at the address for delivery
of documents set forth on the Notice of Bailment.  UBSRESI reserves the right at
any time, until a Mortgage Loan has been purchased in accordance with the
Purchase Agreement by Takeout Investor, to demand the return of the related
Mortgage Documents to Custodian, and Takeout Investor agrees to return to
Custodian the Mortgage Documents pertaining to a Mortgage Loan not purchased by
Takeout Investor immediately upon such demand by UBSRESI.

 

The persons listed on the attached Schedule A-1 are the authorized
representatives (“Authorized Representatives”) of UBSRESI.  Takeout Investor
shall not honor any communication from Sellers relating to a Mortgage Loan,
which is not confirmed by the written or telephonic consent of an Authorized
Representative of UBSRESI, or until UBSRESI has received the full amount of the
Purchase Price from the sale of such Mortgage Loan.

 

In the event Takeout Investor is not able for any reason to comply with the
terms of this Master Bailee Letter, Takeout Investor shall immediately return
the Custodial Files, together with all the Mortgage Notes and the other related
Mortgage Loan papers, documents, and records held by Takeout Investor which have
been received by Takeout Investor from either Custodian or Sellers, to Custodian
at the above address for delivery in the Notice of Bailment; provided however,
that in no case shall the Takeout Investor return such Custodial File to
Custodian or Sellers later than thirty (30) calendar days after receipt of such
Custodial File.

 

Takeout Investor shall not deliver a Custodial File, or any portion thereof, to
any third party without the prior written consent of UBSRESI unless such third
party is a parent or wholly owned subsidiary of Takeout Investor or a custodian
and bailee of Takeout Investor who is receiving such Custodial File with written
notice of the bailment created by this Master Bailee Letter.

 

C-2-2

--------------------------------------------------------------------------------


 

Takeout Investor agrees to pay, indemnify, and hold UBSRESI, its officers,
directors, employees, counsel, agents and attorneys-in-fact (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses or disbursements (including reasonable attorney’s fees and the
allocated cost of in-house counsel) of any kind or nature whatsoever incurred
with respect to any investigation, litigation or proceeding (including any case,
action or proceeding before any court or other governmental authority relating
to bankruptcy, reorganization, insolvency, liquidation, dissolution or relief of
debtors or any appellate proceeding) (collectively, the “Proceedings”) arising
from Takeout Investor’s noncompliance with the terms of this Master Bailee
Letter, whether or not any Indemnified Person is a party to the related
Proceedings.

 

No deviation in performance of the terms of any previous bailment agreement will
alter any of Takeout Investor’s duties or responsibilities as provided herein.

 

By accepting the Mortgage Loans, Takeout Investor shall be bound by the terms
hereof.  UBS requests that Takeout Investor acknowledge receipt of the Mortgage
Documents and this Master Bailee Letter by signing and returning the enclosed
copy of this Master Bailee Letter in the enclosed self-addressed envelope;
provided, however, that Takeout Investor’s failure to do so does not nullify
Takeout Investor’s acceptance of the terms of this Master Bailee Letter.

 

 

Sincerely,

 

 

 

UBS REAL ESTATE SECURITIES INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

C-2-3

--------------------------------------------------------------------------------


 

The undersigned Custodian executes this Master Bailee Letter solely for purposes
of appointing Takeout Investor its custodian and bailee to hold the Mortgage
Documents in accordance with the terms of this Master Bailee Letter.

 

 

Agreed to:

 

 

 

JPMORGAN CHASE BANK

 

(Custodian)

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

Dated:  As of the date first set forth above

 

 

 

 

Acknowledgement of Receipt:

 

 

 

 

 

(Takeout Investor)

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

Dated:  As of the date first set forth above

 

 

C-2-4

--------------------------------------------------------------------------------


 

SCHEDULE A

TO MASTER BAILEE LETTER

 

NOTICE OF BAILMENT

 

Re:

 

[Insert Description of Loan, including Borrower’s Name,

 

 

Loan Amount and Takeout Investor’s Loan Number]

 

Ladies and Gentlemen:

 

Pursuant to the Master Bailee Letter, dated [Date] (the “Master Bailee Letter”),
among UBS Real Estate Securities Inc. (“UBSRESI”), JPMorgan Chase Bank (the
“Custodian”) and [Takeout Investor] (“Takeout Investor”), you are hereby
notified that the enclosed original promissory note with respect to the
referenced loan together with certain other documents comprising the related
file with respect to that loan (the “Mortgage Documents”) being hereby delivered
to you herewith are to be held by you as agent of Custodian (which holds the
Mortgage Documents as custodian and bailee for the benefit of UBSRESI) and
subject to the terms of the Master Bailee Letter, the terms of which are
incorporated by reference.

 

Any funds wired by Takeout Investor in accordance with the Master Bailee Letter
shall be transmitted in immediately available funds to:  [                    ];
ABA:  [                    ]; Account #:  [                    ]; Account Name: 
UBS Real Estate Securities Inc. Conduit Funding.

 

Any Mortgage Documents (or portion thereof) being returned in accordance with
the Master Bailee Letter shall be sent to Custodian by overnight courier to:
[custodian name and address], Attention:  Mortgage
Custody-                       , no later than thirty (30) calendar days after
the date hereof.

 

The purchase price specified in a Commitment plus any servicing release premium
specified therein (the “Purchase Price”) of each Mortgage Loan purchased by
Takeout Investor must be remitted immediately upon settlement by Takeout
Investor without any set-off or counterclaim against such Purchase Price, by
wire transfer in immediately available funds, in accordance with the wire
instructions set forth above, which shall be placed in each Custodial File by
Custodian prior to the shipment of each Custodial File to Takeout Investor. 
Takeout Investor shall be responsible for making certain that the full amount of
the Purchase Price from the sale of each Mortgage Loan is paid in accordance
with the wire transfer instructions set forth above.  Takeout Investor shall
have no right, title or interest, whether equitable or legal, in any Custodial
File, Mortgage Note or Mortgage Loan until UBSRESI receives payment in full of
the Purchase Price for such Mortgage Note, Mortgage Loan and related Custodial
File in the account designated in the wire transfer instructions.

 

C-2-5

--------------------------------------------------------------------------------


 

By accepting the Mortgage Loans, Takeout Investor shall be bound by the terms
hereof.  Any questions relating to the Mortgage Documents should be referred to
UBS Real Estate Securities Inc. at (201) 352 – 6240.

 

 

Sincerely,

 

 

 

JPMORGAN CHASE BANK

 

(Custodian)

 

 

 

 

 

By:

 

 

 

 

Name:

 

C-2-6

--------------------------------------------------------------------------------


 

SCHEDULE A-1

TO MASTER BAILEE LETTER

 

AUTHORIZED REPRESENTATIVES

OF UBS REAL ESTATE SECURITIES INC.

 

George A. Mangiaracina

 

 

 

 

 

Robert Carpenter

 

 

 

 

 

Jonathan Banks

 

 

 

 

 

Ari Lash

 

 

 

C-2-7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CONVERSION SUBMISSION PACKAGES

 

1.                                       To convert from a Dry Transaction to a
Cash Window Transaction, Trust shall deliver (or shall cause the related Seller
to deliver) to Custodian:

 

A.                                   if Fannie Mae is the Takeout Investor, an
original Assignment of Mortgage to Fannie Mae, in recordable form but
unrecorded, signed in the name of Seller by an authorized officer;

 

B                                        the Applicable Agency Documents; and

 

C.                                     delivery Instructions.

 

2.                                       To convert from a Dry Transaction to a
Conduit Transaction, Trust shall deliver (or shall cause the related Seller to
deliver) to Custodian:

 

A.                                   Mortgage meeting one of the following
requirements:

 

(a)                                  The original Mortgage bearing evidence that
the Mortgage has been duly recorded in the records of the jurisdiction in which
the Mortgaged Property is located; or

 

(b)                                 A copy of the Mortgage or, with respect to a
Cooperative Loan, the Proprietary Lease, together with an officer’s certificate
(which may be a blanket officer’s certificate of Seller covering all such
Mortgage Loans), or a certificate from the recorder’s office, certifying that
such copy represents a true and correct reproduction of the original Mortgage or
Proprietary Lease, as applicable, and that such original has been duly recorded
or delivered for recordation in the appropriate records of the jurisdiction in
which the Mortgaged Property is located; or

 

(c)                                  With respect to MERS Designated Mortgage
Loans, the requirements set forth in the Electronic Tracking Agreement.

 

B.                                     a copy of a Commitment;

 

C.                                     Delivery Instructions;

 

D.                                    Each Mortgage Loan, as identified by Trust
or the related Seller, relating to a Mortgage Note with an original principal
amount in excess of 80% of the appraised value of the related Mortgaged Property
at the time of origination of such Mortgage Loan, either (A) an original of the
certificate/commitment of Primary Mortgage Insurance Policy, issued by the
applicable insurer, without verification of the expiration date thereon, or (B)
an Officer’s Certificate (which may be a blanket Officer’s Certificate of such
Seller covering all such Mortgage Loans), certifying

 

D-1

--------------------------------------------------------------------------------


 

that an appraisal report has been obtained by such Seller which shows that the
appraised value of the Mortgage Property is such that the outstanding principal
balance of such Mortgage Note is less than 80% of such appraised value;

 

E.                                      An Underwriter’s Form;

 

F.                                      A copy of a Confirmation; and

 

G.                                     With respect to each Cooperative Loan:

 

(1)                                  the original Security Agreement and the
assignment of the Security Agreement in blank;

 

(2)                                  the original stock certificate evidencing
the ownership of the Cooperative Apartment, endorsed or accompanied by a stock
power relating to such stock certificate executed in blank;

 

(3)                                  a Recognition Agreement in substantially
the same form as the standard “AZTECH” form and the assignment of the
Recognition Agreement (or a blanket assignment of all Recognition Agreements) in
blank;

 

(4)                                  copies of the UCC-1 financing statement
filed by the applicable originator of such Mortgage Loan as secured party and,
if applicable, a filed UCC-3 assignment of the subject security interest showing
a complete chain of title, together with an executed UCC-3 Assignment of such
security interest by such Seller in a form sufficient for filing; and

 

(5)                                  such other documents as are necessary for
the perfection of a lien against the related Cooperative Ownership Interest
under applicable law.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

UBS REAL ESTATE SECURITIES INC.
REQUEST FOR CERTIFICATION
CLIENT:[      ], PAYEE NUMBER (ONLY APPLICABLE TO FANNIE MAE CASH WINDOW
TRANSACTIONS):
Expected Delivery Date of Mortgage File is                         , 200   

 

REF NO.

 

PROG CODE

 

LOAN #

 

LAST NAME

 

FACE AMOUNT

 

# OF MONTHS TO MATURITY

 

NOTE RATE

 

TAKEOUT INVESTOR

 

PROPERTY ADDRESS

 

NOTE DATE

 

SALE PRICE

 

COMMITMENT #

 

COMMITMENT EXPIRATION DATE

 

DELIVERY DATE

 

RELEASE PAYMENT

 

WAREHOUSE LENDER

 

COMPLETION/EXCEPTION CODE

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

I.

 

Program Codes

 

 

 

 

 

 

 

D

Dry Transaction

 

 

 

 

W

Cash Window Transaction

 

 

 

 

C

Conduit Transaction

 

 

 

II.

V

Conversion Code

 

 

 

III.

 

Certification Codes

 

 

 

 

A

Mortgage Loan Absentee Code

 

 

 

 

N

Mortgage Loan Suspension Code

 

 

 

 

Y

Mortgage Loan Approval Code

 

 

 

IV.

 

Unidentified/Suspension Mortgage Loan Directives

 

 

 

 

H

Hold Directive

 

 

 

 

D

Delivery Directive

 

 

 

V.

 

Exception Codes

 

 

 

 

See Chart Below

 

F-1

--------------------------------------------------------------------------------


 

UBS Real Estate
Document Codes

 

1. Note missing

2. Note is not original

3. Note is missing borrower’s name

4. Note-borrower’s name does not match the file

5. Note is missing borrower’s signature

6. Endorsement in blank on the note is missing

7. Endorsement in blank on the note is missing sellers authorized signature

8. Intervening endorsement (from/to) on the note is missing

9. Intervening endorsement (from/to) on the note is missing authorized signature

10. Mortgage/Deed is missing or incomplete (faxable cure)

11. Mortgage/Deed is not certified or notarized.

12. Mortgage/Deed is missing assumption agreement

13. Mortgage/Deed – the borrower’s name and signature does not match the note

14. Mortgage/Deed – the amount is not less or equal to the amount on the note

15. Mortgage/Deed is not signed.

16. Intervening assignment (from/to) is missing, not signed or not certified

17. MIN # does not match grid, or is missing. (Custodian will update.)

18. Not a MERS loan; no MERS language on note and/or mortgage.  (to be used only
for loans where assignments are not being required due to execution of ETA
agreement.)

19. Corporate assignment has no legal description and is not complete

20. Assignment in blank is not signed

21. Assignment in blank is not original

22. Assignment to Fannie Mae is missing

23. Assignment to Fannie Mae is not signed

24. Assignment to Fannie Mae is not original

25. Warehouse/Sellers release letter is missing and/or not signed

26. Warehouse/Sellers release letter is not signed

27. Commitment is missing

28. LTV/PMI officer’s certificate is missing or not signed

29.

30.

31. Consolidation/Modification agreement is missing or not certified

32.

33. Freddie Mac purchase contract confirmation is missing and/or has not price.

34.

35. Freddie Mac midanet/mortgage detail listing is missing

36. Freddie Mac form 1034/Certification schedule is missing

37. From the Freddie Mac form 1034 – all files are not present

38. Freddie Mac form 996 is missing

39. Freddie Mac form 996 wire instructions are incorrect

40. Freddie Mac form 987 is missing

41. Freddie Mac for 987 wire instructions are incorrect

42.

43. Fannie Mae mandatory delivery commitment is missing and/or has no price

44. Fannie Mae 2004 is missing.

45. Fannie Mae form 1068/1069 mornet is missing

46. Fannie Mae form 1068/1069 – all files are not present

47. Fannie Mae form 1068/1069 payee code is incorrect

48. Fannie Mae form 1068/1069 information does not correspond to the note

49. MERS Assignment – ok to fund

50.

51. No delivery instructions

52 OTHER – Please Call

53. Revised Warehouse/Sellers Release notice is required

54. No corporate assignment in blank, or document is incorrect

55. Takeout investor on grid does not match file (Custodian will update)

56. Husband and Wife’s name is not on note but on mortgage – documents are not
consistent

57. Note face amount does not match grid  (Custodian will update)

58. Expired commitment

59. Mortgage date does not match the note date

60. Blank assignment is not notarized

61. Borrower’s name is not on blank assignment

62. Delivery Instructions and commitment have different takeout investors

63. Balloon note is missing rider

64. Mortgage/Deed is missing riders and/or missing Schedule A (legal
description)

65.

66. Missing power of attorney (faxable cure)

67. Warehouse lenders release is missing attached list of loans

68. Erroneous endorsement must be voided and initialed

69.

70. Endorsement in blank is to the takeout investor

71. Corporate assignment in blank is to the takeout investor.

72.

73.

74. Endorsement in blank missing D.B.A (doing business as)

75. Corporate assignment in blank missing D.B.A (doing business as)

76. Endorsement in blank is on the Intervening Allonge

77.

78. Endorsement in blank is missing authorized name and title

79. Correction on note or deed of trust is not initialed

80. On original note written and numeric amounts do not agree

81 Information (name and/or loan #) on mortgage does not match grid.

82.

83. Endorsement on note reads “with recourse”

84.  Endorsement on note is a facsimile signature, not a live inked signature

85. Note is signed by a corporation

86.

87.

88.

89. Loan term on note does not match grid. (Custodian will update)

90. Interest rate on note does not match grid. (Custodian will update)

91. Sale price on Commitment does not match grid (Chase makes correction)

92.

93. Title policy, binder or commitment is missing

94. Promissory note requires notarization.

95. Property street address, city and state do not match (if included on the
note.)

96. Note date doesn’t match grid. (Custodian will update.)

97. Not approved UBSRES Investor

98. Note date is greater than 30 days

99. Note date is missing.

 

F-2

--------------------------------------------------------------------------------


 

A1.  Interest rate, alpha and numeric, if included on note do not match. ???

A2.  Property street address, city and state, do not match (if property address
is included on the note.

A3.  TBD

A4. Promissory note requires a notarization, notary is missing.

A5.Note date doesn’t match grid

A6.Note date is missing

A7. (PMAC fundings)

A8. MERS Assignment (swapped with 49)

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

[WAREHOUSE LENDER’S RELEASE]

 

UBS Real Estate Securities Inc.
1285 Avenue of the Americas
New York, New York 10019

 

Ladies and Gentlemen:

 

We hereby release all right, interest or claim of any kind with respect to the
mortgage loan(s) referenced below, such release to be effective automatically
without any further action by any party, upon receipt, in one or more
installments, from UBS Real Estate Securities Inc., in accordance with the wire
instructions which we delivered to you in a letter dated [Date], in immediately
available funds, of an aggregate amount equal to the product of A multiplied by
B (such product being rounded to the nearer $0.01) multiplied by C.*

 

Loan #

 

Mortgagor

 

Street
Address

 

City

 

State

 

Zip

 

 

 

 

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

[WAREHOUSE LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

*A  =  weighted average trade price

  B  =  principal amount of the mortgage loans

  C  =  1 minus the discount set forth on the related funding confirmation

 

G-1-1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

[WAREHOUSE LENDER’S WIRE INSTRUCTIONS]

 

UBS Real Estate Securities Inc.
1285 Avenue of the Americas
New York, New York 10019

 

Re:

UBS Real Estate Securities Inc. Conforming Whole Loan Purchase:  Cash

 

 

Window Program with MortgageIT SPV I

 

 

Ladies and Gentlemen:

 

Set forth below are [Warehouse Lender’s] wire instructions applicable to the
above-referenced Conforming Whole Loan Purchase:  Cash Window Program.

 

Wire Instructions:

 

Bank Name:
City, State:
ABA #:
Account #:
Account Name:

 

Please acknowledge receipt of this letter in the space provided below.  This
letter supersedes and replaces any prior notice specifying the name of
[Warehouse Lender] and setting forth wire instructions and shall remain in
effect until superseded and replaced by a letter, in the form of this letter,
executed by each of us and acknowledged by you.

 

 

Very truly yours,

 

 

 

MORTGAGEIT, INC.

 

 

for and on behalf of MortgageIT SPV I as

 

 

the Administrator

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

G-2-1

--------------------------------------------------------------------------------


 

 

[WAREHOUSE LENDER(S)]*

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

UBS REAL ESTATE

 

SECURITIES INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

*                                         The authorized officer of each
warehouse lender executing this letter must be the same authorized officer as
signs the Warehouse Lender’s Release.  Not applicable if there is no warehouse
lender.

 

G-2-2

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

[TRUST’S RELEASE]

 

UBS Real Estate Securities Inc.
1285 Avenue of the Americas
New York, New York 10019

 

Ladies and Gentlemen:

 

Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Custodial Agreement, dated as of August 4, 2004,
among UBS Real Estate Securities Inc. (the “UBS”), JPMorgan Chase Bank (the
“Custodian”), MortgageIT SPV I, MortgageIT, Inc. and MortgageIT Holdings, Inc.

 

With respect to the mortgage loan(s) referenced below (a) we hereby certify to
you that the mortgage loan(s) is not subject to a lien of any warehouse lender
and (b) we hereby release all right, interest or claim of any kind with respect
to such mortgage loan, such release to be effective automatically without any
further action by any party upon payment from UBS to Seller of an aggregate
amount equal to the product of A multiplied by B (such product being rounded to
the nearer $0.01) multiplied by C* in accordance with our wire instructions in
effect on the date of such payment.

 

Loan #

 

Mortgagor

 

Street
Address

 

City

 

State

 

Zip

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

MORTGAGEIT SPV I

 

 

 

By: MortgageIT, Inc. as Administrator under the
Administration Agreement

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

H-1-1

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*A  =  weighted average trade price
  B  =  principal amount of the mortgage loan(s)
  C  =  1 minus the discount set forth on the related funding confirmation

 

H-1-2

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

[TRUST’S WIRE INSTRUCTIONS]

 

Date:      

 

UBS Real Estate Securities Inc.
1285 Avenue of the Americas
New York, New York 10019

 

Re:

 

Custodial Agreement dated as of August 4, 2004, among UBS Real Estate Securities
Inc., MortgageIT, Inc., MortgageIT Holdings, Inc., MortgageIT SPV I and JPMorgan
Chase Bank

 

Ladies and Gentlemen:

 

Capitalized terms used herein and not defined herein shall have the meanings
ascribed to such terms in the above-referenced Custodial Agreement.

 

Set forth below are Trust’s Wire Instructions applicable to the above-referenced
Custodial Agreement.

 

Wire Instructions:

 

Bank Name:
City, State:
ABA #:
Account #:
A/C Name:

 

Please acknowledge receipt of this letter in the space provided below and return
it to MortgageIT, Inc.  This letter supersedes and replaces any prior notice
specifying the name of Trust and Trust’s Wire Instructions and shall remain in
effect until superseded and replaced by a letter, in the form of this letter,
executed by us and acknowledged by you.

 

H-2-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

MORTGAGEIT SPV I(1)

 

 

 

By: MortgageIT, Inc. as Administrator under the
Administration Agreement

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)           The authorized officer of Administrator executing this letter must
be the same authorized officer that signs Trust’s Release.  Applicable only if
there is no Warehouse Lender.

 

H-2-2

--------------------------------------------------------------------------------


 

Receipt acknowledged by:

 

 

 

UBS REAL ESTATE

 

  SECURITIES INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

H-2-3

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

[UBS’S WIRE INSTRUCTIONS TO TRUST]

 

Wire Instructions:

 

Bank Name:

City, State:

ABA#:

Account #:

A/C Name:

Ref:

MortgageIT, Inc.

 

I-1-1

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[UBS’S WIRE INSTRUCTIONS TO CUSTODIAN]

 

Date:     

 

JPMorgan Chase Bank
4 Metrotech Center

 

Brooklyn, New York 11245

 

Re:                               Whole Loan Purchase Program

 

Ladies and Gentlemen:

 

Set forth below are UBS’s Wire Instructions to Custodian (as defined in the
Custodial Agreement) dated as of August 4, 2004 among UBS Real Estate
Securities, Inc., MortgageIT, Inc., MortgageIT Holdings, Inc., MortgageIT SPV I
and JPMorgan Chase Bank.

 

Wire Instructions:

 

Bank Name:

City, State:

ABA #:

Account #:

Account Name:

 

Please acknowledge receipt of this letter in the space provided below and return
it to UBS Real Estate Securities Inc. (“UBS”).  This letter supersedes and
replaces any prior notice specifying the name of UBS and UBS’s Wire Instructions
to Custodian and shall remain in effect until superseded and replaced by a
letter, in the form of this letter, executed by us and acknowledged by you.

 

 

Very truly yours,

 

 

 

UBS REAL ESTATE SECURITIES INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

I-2-1

--------------------------------------------------------------------------------


 

Receipt acknowledged by:

 

JPMORGAN CHASE BANK

 

By:

 

 

 

Name:

 

Title:

 

I-2-2

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

UBS’S DELIVERY INSTRUCTIONS TO CUSTODIAN

 

JPMorgan Chase Bank
4 Metrotech Center

Brooklyn, New York 11245

Attention:                   

 

Re:                               Delivery of Submission Package

 

Dear                 :

 

Please deliver, via overnight courier, each of the Submission Packages relating
the Mortgage Loans listed below to:

 

 

 

 

 

Initially capitalized terms are defined in the Custodial Agreement, dated
August 4, 2004 among UBS Real Estate Securities Inc., MortgageIT, Inc.,
MortgageIT Holdings, Inc., MortgageIT SPV I and JPMorgan Chase Bank.

 

 

Very truly yours,

 

 

 

UBS REAL ESTATE SECURITIES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

I-3-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[NOTICE BY ASSIGNEE TO CUSTODIAN OF UBS’S DEFAULT]

 

JPMorgan Chase Bank
4 Metrotech Center

Brooklyn, New York 11245

 

Re:                               Whole Loan Purchase Program

 

Ladies and Gentlemen:

 

Notice is hereby given that UBS has materially defaulted in its obligations
under an agreement between Assignee and UBS relating to the financing by
Assignee of UBS’s purchase of Mortgage Loans described on Schedule 1 hereto. 
Assignee hereby (i) directs that Custodian act with respect to the related
mortgage files solely in the capacity of custodian for, and bailee of, Assignee,
(ii) directs that Custodian hold such mortgage files for the exclusive use and
benefit of Assignee and (iii) assumes the rights of UBS to furnish instructions
to Custodian as to the disposition of such mortgage files and such rights shall
be exercisable solely by Assignee.

 

Please acknowledge the foregoing by signing below and returning a copy of this
notice to us at [address].

 

 

 

Very truly yours,

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

RECEIPT ACKNOWLEDGED:

 

 

 

JPMORGAN CHASE BANK

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

cc:

UBS Real Estate Securities Inc.

 

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

LIMITED POWER OF ATTORNEY

 

Reference is hereby made to the Custodial Agreement (the “Agreement”), dated
August 4, 2004, among JPMorgan Chase Bank (“Custodian”), UBS Real Estate
Securities Inc. (“UBS”), MortgageIT SPV I (“Trust”), MortgageIT, Inc. and
MortgageIT Holdings , Inc.  Any capitalized term not otherwise defined herein
shall have the meaning assigned to such term in the Agreement.

 

Know all people by these presents, that Trust, a statutory trust organized and
existing under the laws of the State of Delaware, does hereby make, constitute
and appoint,                       ,                        or
                      , or any officer assigned to the [Corporate Trust Group]
(or any successor thereto), including any Vice President, Assistant Vice
President, Trust Officer, any Assistant Secretary, any trust officer or any
other officer of Custodian customarily performing functions similar to those
performed by any of the above designated officers and having direct
responsibility for the administration of the Agreement, each acting singly and
independently of the other, as its true and lawful attorney for it and in its
name, place and stead to endorse a Mortgage Note that has not otherwise been
endorsed as follows:

 

“Pay to the order of                       

 

 

[SELLER]

 

 

 

By:

 

 

 

Its:  [               ]

 

provided, however, a Mortgage Note shall only be endorsed pursuant to this Power
of Attorney pursuant to the terms and conditions set forth in Section 4(b)(ii)
of the Agreement.

 

IN WITNESS WHEREOF, MORTGAGEIT SPV I, has caused this Power of Attorney to be
executed in its name by its duly authorized officer this     day of
                      .

 

 

MORTGAGEIT, INC.

 

 

for and on behalf of Trust as the
Administrator

 

 

 

 

By:

 

 

 

 

Its:

 

 

STATE OF

)

 

 

 

 

)

ss:

 

 

COUNTY OF

)

 

 

 

 

On the    th day of              , in the year 200  , before me personally came
                                    , to me known, who, being by me duly sworn,
did depose and say that he/she is                                         of
MORTGAGEIT, INC., the corporation described in and

 

K-1

--------------------------------------------------------------------------------


 

which executed the above instrument and that he/she executed said instrument by
order of the board of directors of said corporation.

 

 

 

 

 

Notary Public

 

 

K-2

--------------------------------------------------------------------------------


 

EXHIBIT L

 

UNIDENTIFIED MORTGAGE LOANS LIST

 

With regard to MortgageIT SPV I, the following mortgage loans were received by
JPMorgan Chase Bank on [Date] and were not referenced on UBS Real Estate
Securities Inc.’s Request for Certification.

 

Loan #

 

Last Name

 

Face Amount

 

Takeout Investor

 

Expiration Date

 

 

 

 

 

 

(if applicable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L-1

--------------------------------------------------------------------------------


 

EXHIBIT M

 

UNIDENTIFIED/SUSPENSION MORTGAGE LOAN DIRECTIVE

 

Seller’s Name:

 

 

Product Name:

 

 

 

M-1

--------------------------------------------------------------------------------


 

Reference #
(if applicable)

 

Unidentified/
Suspension

 

Loan # MERS
Identification
# (if
applicable)

 

Last Name

 

Face Amount

 

Commitment
Expiration Date

 

Instruction
(Hold/Return/Delivery)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M-2

--------------------------------------------------------------------------------


 

EXHIBIT N

 

[LETTERHEAD OF ADMINISTRATOR]

 

[DATE]

 

To:

JPMorgan Chase Bank

 

4 Metrotech Center

 

Brooklyn, New York 11245

 

 

Please deliver the Submission Package(s) as indicated on the attached list, in
accordance with the terms of the agreement, to the following:

 

Company Name:
Address::
City, State Zip:
Attn.:

 

The documents in the Submission Package shall be arranged as follows:

 

N-1

--------------------------------------------------------------------------------


 

[LETTER OF ADMINISTRATOR]

 

[DATE]

 

LOANS TO BE DELIVERED BY JPMORGAN CHASE BANK FOR MORTGAGEIT SPV I

 

 

 

Loan #  MIN # (If
applicable):

 

Borrower’s Name:

 

Loan Amount:

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

2.

 

 

 

 

 

 

3.

 

 

 

 

 

 

4.

 

 

 

 

 

 

5.

 

 

 

 

 

 

6.

 

 

 

 

 

 

7.

 

 

 

 

 

 

8.

 

 

 

 

 

 

9.

 

 

 

 

 

 

10.

 

 

 

 

 

 

 

N-2

--------------------------------------------------------------------------------


 

EXHIBIT O

 

UBS’S INSTRUCTIONS TO CUSTODIAN TO DESTROY SPECIFIED FILES

 

JPMorgan Chase Bank
4 Metrotech Center

Brooklyn, New York 11245

Attention:                          

 

Re:                               Destruction of Files

 

Dear                 :

 

You are hereby authorized to destroy any documents relating the Mortgage Loans
listed below which were delivered to you in connection with the Custodial
Agreement referenced below and which remain in your possession:

 

Loan #

 

Last Name

 

Face Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initially capitalized terms are defined in the Custodial Agreement, dated
August 4, 2004 among MortgageIT SPV I, MortgageIT, Inc., MortgageIT Holdings,
Inc., UBS Real Estate Securities Inc. and JPMorgan Chase Bank.

 

 

Very truly yours,

 

 

 

UBS REAL ESTATE SECURITIES INC.

 

 

 

 

 

By.

 

 

 

Name:

 

 

Title:

 

O-1

--------------------------------------------------------------------------------


 

EXHIBIT P

 

[RESERVED]

 

P-1

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

AUTHORIZED REPRESENTATIVES OF UBS

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q-1

--------------------------------------------------------------------------------


 

EXHIBIT R

 

AUTHORIZED REPRESENTATIVES OF TRUST

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R-1

--------------------------------------------------------------------------------


 

EXHIBIT S

 

AUTHORIZED REPRESENTATIVES OF CUSTODIAN

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT T

 

AUTHORIZED REPRESENTATIVES OF MORTGAGEIT, INC.

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T-1

--------------------------------------------------------------------------------


 

EXHIBIT U

 

AUTHORIZED REPRESENTATIVES OF MORTGAGE HOLDINGS, INC.

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LIST OF CONDUITS

 

A-1

--------------------------------------------------------------------------------